                  Case 3:21-cv-05654 Document 1 Filed 09/07/21 Page 1 of 48




 1   Richard Smith
     Meredith Crafton
 2   Savannah Rose
     SMITH & LOWNEY, PLLC
 3   2317 East John Street
     Seattle, Washington 98112
 4   (206) 860-2883

 5   Attorneys for Plaintiff

 6

 7

 8                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 9                                       AT TACOMA

10    TWIN HARBORS WATERKEEPER,           )
                                          )
11                  Plaintiff,            )
      v.                                  )
12                                        )                   COMPLAINT
      LOCAL MANUFACTURING, INC.           )
13                                        )
                    Defendant.            )
14                                        )
      ___________________________________ )
15

16
                                         I.     INTRODUCTION
17
            1.      This action is a citizen suit brought under Section 505 of the Clean Water Act
18
     (“CWA”) as amended, 33 U.S.C. § 1365. Plaintiff, Twin Harbors Waterkeeper (“Twin
19
     Harbors”), seeks a declaratory judgment, injunctive relief, the imposition of civil penalties, and
20
     the award of costs, including attorneys’ and expert witnesses’ fees, for Defendant Local
21
     Manufacturing Inc.’s (“Local Manufacturing”) repeated and ongoing violations of Sections
22
     301(a) and 402 of the CWA, 33 U.S.C. §§ 1311(a) and 1342, and the terms and conditions of its
23
     National Pollutant Discharge Elimination System (“NPDES”) permit authorizing certain
24
      COMPLAINT - 1                                                   Smith & Lowney, pllc
25                                                                    2317 East John Street
                                                                    Seattle, Washington 98112
                                                                          (206) 860-2883
26
                  Case 3:21-cv-05654 Document 1 Filed 09/07/21 Page 2 of 48




 1   stormwater discharges of pollutants from Local Manufacturing’s Aberdeen, Washington facility

 2   to navigable waters.

 3                               II.    JURISDICTION AND VENUE

 4          2.      The Court has subject matter jurisdiction over Twin Harbors’ claims under

 5   Section 505(a) of the CWA, 33 U.S.C. § 1365(a). Sections 309(d) and 505(a) and (d) of the

 6   CWA, 33 U.S.C. §§ 1319(d) and 1365(a) and (d), authorize the relief Twin Harbors requests.

 7          3.      Under Section 505 (b)(1)(A) of the CWA, 33 U.S.C. § 1365(b)(1)(A), Twin

 8   Harbors notified Local Manufacturing of Local Manufacturing’s violations of the CWA and of

 9   Twin Harbors’ intent to sue under the CWA by letter, dated July 2, 2021 and postmarked July 2,

10   2021 (the “Notice Letter”). A copy of the Notice Letter is attached to this complaint as Exhibit

11   1. The allegations in the Notice Letter are incorporated herein by this reference. In accordance

12   with section 505(b)(1)(A) of the CWA, 33 U.S.C. § 1365(b)(1)(A) and 40 C.F.R. § 135.2(a)(1),

13   Twin Harbors notified the Administrator of the United States Environmental Protection Agency

14   (“EPA”), the Administrator of EPA Region 10, the Director of the Washington Department of

15   Ecology (“Ecology”), and Local Manufacturing’s registered agent of its intent to sue Local

16   Manufacturing by mailing copies of the Notice Letter to these individuals on July 2, 2021.

17          4.      At the time of the filing of this Complaint, more than sixty days have passed since

18   the Notice Letter and copies thereof were issued in the manner described in the preceding

19   paragraph.

20          5.      The violations complained of in the Notice Letter are continuing and/or are

21   reasonably likely to re-occur.

22

23

24
      COMPLAINT - 2                                                  Smith & Lowney, pllc
25                                                                   2317 East John Street
                                                                   Seattle, Washington 98112
                                                                         (206) 860-2883
26
                  Case 3:21-cv-05654 Document 1 Filed 09/07/21 Page 3 of 48




 1          6.        At the time of the filing of this Complaint, neither the EPA nor Ecology has

 2   commenced any action constituting diligent prosecution to redress the violations alleged in the

 3   Notice Letter.

 4          7.        The source of the violations complained of is located in Grays Harbor County,

 5   Washington, within the Western District of Washington, and venue is therefore appropriate in

 6   the Western District of Washington under Section 505(c)(1) of the CWA, 33 U.S.C. §

 7   1365(c)(1), and 28 U.S.C. § 1391(b).

 8                                            III.    PARTIES

 9          8.        Twin Harbors is suing on behalf of itself and its members.

10          9.        Twin Harbors is a non-profit corporation organized under the laws of the State of

11   Washington. Twin Harbors is dedicated to protecting and preserving the environment of

12   Washington State, especially the quality of its waters. Twin Harbors is a membership

13   organization and has at least one member who is injured by Local Manufacturing’s violations.

14          10.       Twin Harbors has representational standing to bring this action. Twin Harbors’

15   members are reasonably concerned about the effects of discharges of pollutants, including

16   stormwater from Local Manufacturing’s facility, on water quality and aquatic species and

17   wildlife that Twin Harbors’ members observe, study, use, and enjoy. Twin Harbors’ members

18   are further concerned about the effects of discharges from Local Manufacturing’s facility on

19   human health. In addition, discharges from Local Manufacturing’s facility lessen Twin Harbors’

20   members’ aesthetic enjoyment of nearby areas. Twin Harbors has members who live, work, fish,

21   and recreate around or use the Grays Harbor which is affected by Local Manufacturing’s

22   discharges. Twin Harbors’ members’ concerns about the effects of Local Manufacturing’s

23   discharges are aggravated by Local Manufacturing’s failure to record and timely report

24
      COMPLAINT - 3                                                   Smith & Lowney, pllc
25                                                                    2317 East John Street
                                                                    Seattle, Washington 98112
                                                                          (206) 860-2883
26
                  Case 3:21-cv-05654 Document 1 Filed 09/07/21 Page 4 of 48




 1   information about its discharges and pollution controls in a timely manner. The recreational,

 2   scientific, economic, aesthetic, and/or health interest of Twin Harbors and its members have

 3   been, are being, and will be adversely affected by Local Manufacturing’s violations of the CWA.

 4   The relief sought in this lawsuit can redress the injuries to these interests.

 5          11.     Twin Harbors has organizational standing to bring this action. Twin Harbors has

 6   been actively engaged in a variety of educational and advocacy efforts to improve water quality

 7   and to address sources of water quality degradation in the waters of Western Washington,

 8   including Grays Harbor. As detailed herein and in the Notice Letter, Local Manufacturing has

 9   failed to comply with numerous requirements of its NPDES permit including completing

10   corrective actions, compliance with water quality standards, monitoring, recordkeeping,

11   reporting, and planning requirements. As a result, Twin Harbors is deprived of information

12   necessary to properly serve its members by providing information and taking appropriate action

13   to advance its mission. Twin Harbors’ efforts to educate and advocate for greater environmental

14   protection, and to ensure the success of environmental restoration projects implemented for the

15   benefit of its members are also obstructed. Finally, Twin Harbors and the public are deprived of

16   information that influences members of the public to become members of Twin Harbors, thereby

17   reducing Twin Harbors’ membership numbers. Thus, Twin Harbors’ organizational interests

18   have been adversely affected by Local Manufacturing’s violations. These injuries are fairly

19   traceable to Local Manufacturing’s violations and are redressable by the Court.

20          12.     Local Manufacturing is a corporation authorized to conduct business under the

21   laws of the State of Washington.

22          13.     Local Manufacturing owns and operates a commercial lumber yard located at or

23   about 2421 Port Industrial Rd, Aberdeen, WA 98520 (referred to herein as the “facility”).

24
      COMPLAINT - 4                                                     Smith & Lowney, pllc
25                                                                      2317 East John Street
                                                                      Seattle, Washington 98112
                                                                            (206) 860-2883
26
                   Case 3:21-cv-05654 Document 1 Filed 09/07/21 Page 5 of 48




 1

 2                                  IV.     LEGAL BACKGROUND

 3          14.     Section 301(a) of the CWA, 33 U.S.C. § 1311(a), prohibits the discharge of

 4   pollutants by any person, unless in compliance with the provisions of the CWA. A discharge of

 5   a pollutant from a point source to waters of the United States without authorization by a NPDES

 6   permit, issued under Section 402 of the CWA, 33 U.S.C. § 1342, is prohibited.

 7          15.     The State of Washington has established a federally approved state NPDES

 8   program administered by Ecology. Wash. Rev. Code § 90.48.260; Wash. Admin. Code ch. 173-

 9   220. This program was approved by the Administrator of the EPA pursuant to Section 402(b) of

10   the CWA, 33 U.S.C. § 1342(b).

11          16.     Under Section 402 of the CWA, 33 U.S.C. § 1342, Ecology has repeatedly issued

12   Industrial Stormwater General Permits, most recently on November 20, 2019, effective January

13   1, 2020, and set to expire December 31, 2024 (the “2020 Permit”). The previous permit was

14   issued December 3, 2014, became effective January 2, 2015, and expired December 31, 2019

15   (the “2015 Permit”). The 2015 Permit and 2020 Permit (collectively, “the Permits”), contain

16   substantially similar requirements and authorize those that obtain coverage thereunder to

17   discharge stormwater associated with industrial activity, a pollutant under the CWA, and other

18   pollutants contained in the stormwater to waters of the United States subject to certain terms and

19   conditions.

20          17.     The Permits impose certain terms and conditions on those covered thereby,

21   including requirements for monitoring and sampling of discharges, reporting and recordkeeping

22   requirements, and restrictions on the quality of stormwater discharges. To reduce and eliminate

23   pollutants in stormwater discharges, the Permits require, among other things, that permittees

24
      COMPLAINT - 5                                                  Smith & Lowney, pllc
25                                                                   2317 East John Street
                                                                   Seattle, Washington 98112
                                                                         (206) 860-2883
26
                  Case 3:21-cv-05654 Document 1 Filed 09/07/21 Page 6 of 48




 1   develop and implement best management practices (“BMPs”) and a Stormwater Pollution

 2   Prevention Plan (“SWPPP”), and apply all known and reasonable methods of prevention,

 3   control, and treatment (“AKART”) to discharges. The specific terms and conditions of the

 4   Permits are described in detail in the Notice Letter, attached hereto as Exhibit 1 and incorporated

 5   herein by this reference.

 6                                             V.      FACTS

 7          18.     Ecology granted Local Manufacturing coverage for the facility under the 2015

 8   Permit under Permit Number WAR008725. Ecology granted subsequent coverage under the

 9   2020 Permit under the same permit number, WAR008725.

10          19.     Local Manufacturing discharges stormwater and pollutants associated with

11   industrial activity to Grays Harbor.

12          20.     Local Manufacturing’s facility is engaged in industrial activities including wood

13   products manufacturing and is approximately 14.55 acres. Local Manufacturing’s facility has at

14   least five points of discharge that leave the facility via stormwater ditches and pipes that

15   discharge stormwater and other pollutants to Grays Harbor.

16          21.     Local Manufacturing has violated and continues to violate the Permits. Local

17   Manufacturing’s violations of the Permits are set forth in sections I through VII of the Notice

18   Letter attached hereto as Exhibit 1 and are incorporated herein by this reference. In particular,

19   and among the other violations described in the Notice Letter, Local Manufacturing has violated

20   the Permits by failing to comply with water quality standards, failing to comply with AKART

21   standards, failing to implement BMPs to control water quality, failing to implement corrective

22   actions, failing to establishing an adequate SWPPP, failing to collect or analyze quarterly

23   samples, failing to correctly and timely submit accurate and complete Annual Reports, failing to

24
      COMPLAINT - 6                                                    Smith & Lowney, pllc
25                                                                     2317 East John Street
                                                                     Seattle, Washington 98112
                                                                           (206) 860-2883
26
                   Case 3:21-cv-05654 Document 1 Filed 09/07/21 Page 7 of 48




 1   comply with sample timing and frequency, failing comply with visual monitoring requirements,

 2   failing to update sampling locations, failing to submit corrected information to Ecology, failing

 3   to record information, failing to retain records, and failing to report permit violations.

 4          22.     Local Manufacturing discharges stormwater from the facility containing levels of

 5   pollutants that exceed the benchmark values established by the Permits, including the days on

 6   which Local Manufacturing collected samples with the results identified in Table 1, and is likely

 7   to continue discharging comparably unacceptable stormwater:

 8    Table 1: Monitoring Point A Benchmark Exceedances
 9    Quarter in which sample
      was collected                Turbidity (Benchmark 25 NTU)            Copper (Benchmark 14 µg/L)
10    2nd Quarter 2016                64

11    4th Quarter 2017                32.5
      1st Quarter 2020                35.1
12
      3rd Quarter 2020                                                     27.7
13

14          23.     The stormwater monitoring data provided in Table 1 shows benchmark
15   exceedances included in the stormwater monitoring results that Local Manufacturing submitted
16   to Ecology.
17          24.     The Permits requires Local Manufacturing’s monitoring to be representative of
18   discharges from the facility. The stormwater monitoring results that Local Manufacturing
19   routinely submits to Ecology are not representative of the facility’s stormwater discharges, as
20   described in detail in section III of the Notice Letter attached hereto as Exhibit 1.
21          25.     Local Manufacturing’s stormwater discharges are causing or contributing to
22   violations of water quality standards and therefore violate the Permits. Discharges from Local
23   Manufacturing’s facility contribute to the polluted conditions of the waters of the State, including
24
      COMPLAINT - 7                                                     Smith & Lowney, pllc
25                                                                     2317 East John Street
                                                                     Seattle, Washington 98112
                                                                           (206) 860-2883
26
                  Case 3:21-cv-05654 Document 1 Filed 09/07/21 Page 8 of 48




 1   the water quality standards of Grays Harbor. Discharges from Local Manufacturing’s facility

 2   contribute to the ecological impacts that result from the pollution of these waters and to Twin

 3   Harbors and its members’ injuries resulting therefrom. These requirements and Local

 4   Manufacturing’s violations thereof are described in detail in section I of the Notice Letter,

 5   attached hereto as Exhibit 1, and incorporated herein by this reference.

 6          26.     Local Manufacturing’s exceedances of the benchmark values indicate that Local

 7   Manufacturing is failing to apply AKART to its discharges and/or is failing to implement an

 8   adequate SWPPP and BMPs. Local Manufacturing violated and continues to violate the Permits

 9   by not developing, modifying, and/or implementing BMPs in accordance with the requirements

10   of the Permits, and/or by not applying AKART to discharges from the facility. These

11   requirements and Local Manufacturing’s violations thereof are described in detail in section I.B

12   and section II of the Notice Letter, attached as Exhibit 1, and incorporated herein by this

13   reference.

14          27.     Local Manufacturing has violated and continues to violate the monitoring

15   requirements of the Permits. For example, the Permits require Local Manufacturing to sample its

16   stormwater discharges once during every calendar quarter at each distinct point of discharge

17   offsite except for substantially identical outfalls. However, Local Manufacturing has failed and

18   is failing to monitor discharges from discharges near the Contanda Gate and one in the ditch

19   along Port Industrial Road and multiple additional places where discharges occur; Local

20   Manufacturing is currently only sampling from one location: Sample Point A, which is not a

21   properly representative sample. Local Manufacturing failed to collect and analyze stormwater

22   samples at Monitoring Point A during the third quarter of 2016 for turbidity and in the second

23   quarter of 2019 for oil sheen; and Local Manufacturing failed to comply with visual monitoring

24
      COMPLAINT - 8                                                   Smith & Lowney, pllc
25                                                                    2317 East John Street
                                                                    Seattle, Washington 98112
                                                                          (206) 860-2883
26
                  Case 3:21-cv-05654 Document 1 Filed 09/07/21 Page 9 of 48




 1   requirements. The monitoring and inspection requirements and Local Manufacturing’s

 2   violations thereof are described in detail in section III of the Notice Letter, attached hereto as

 3   Exhibit 1, and incorporated herein by this reference.

 4          28.     Condition S4.B.2.d of the 2020 Permits requires that Local Manufacturing notify

 5   Ecology of any changes or updates to sample locations, discharge points and/or outfalls by

 6   submitting an “Industrial Stormwater General Permit Discharge/Sample Point Update Form” to

 7   Ecology. Local Manufacturing is in violation of this requirement because it never submitted the

 8   Sample Point Update form to Ecology after the March 4, 2020 Ecology inspection report stated

 9   that the current Sample Point A would be replaced by Sample Point C (end of the west ditch

10   culvert). Local Manufacturing continues to violate this condition because it is listing the sample

11   point on its DMRs at Sample Point A, but the sample location was moved to Sample Point C

12   during the March 4, 2020 Ecology inspection report. In addition, Local Manufacturing

13   submitted an Electronic Submission Cover Letter with an attestation agreed to at signing for each

14   and every DMR for the last five years that states, “I had the opportunity to review the content or

15   meaning of the submittal before signing it; and to the best of my knowledge and belief, the

16   information submitted is true, accurate, and complete. I intend to submit this information as part

17   of the implementation, oversight, and enforcement of a federal environmental program. I am

18   aware there are significant penalties for submitting false information, including possible fines

19   and imprisonment.” Local Manufacturing could be subject to significant criminal penalties for

20   submitting false sample data for this sample point.

21          29.     Condition S4.B.1.a of the Permits requires that Local Manufacturing sample the

22   discharge from each designated location at least once per quarter. Condition S4.B.1.b of the

23   Permits requires that Local Manufacturing sample the stormwater discharge from the first fall

24
      COMPLAINT - 9                                                     Smith & Lowney, pllc
25                                                                      2317 East John Street
                                                                      Seattle, Washington 98112
                                                                            (206) 860-2883
26
                  Case 3:21-cv-05654 Document 1 Filed 09/07/21 Page 10 of 48




 1   storm even each year. “First fall storm event” means the first time on or after October 1 of each

 2   year that precipitation occurs and results in a stormwater discharge. Condition S4.B.1.c of the

 3   Permits requires that Local Manufacturing collect samples within the first 12 hours of

 4   stormwater discharge events. If it is not possible to collect a sample within the first 12 hours of a

 5   stormwater discharge event, the Permittee must collect the sample as soon as practicable after the

 6   first 12 hours and keep documentation with the sampling records explaining why it could not

 7   collect samples within the first 12 hours or if it is unknown. Condition S4.B.1.d of the Permits

 8   requires Local Manufacturing to obtain representative samples. Precipitation data from the last

 9   five years is appended to this Notice of Intent to Sue and identifies these days. Local

10   Manufacturing’s samples are not representative of the facility as described in detail in section III

11   in the Notice Letter attached hereto as Exhibit 1.

12          30.     Local Manufacturing has not conducted and/or completed the Level One

13   Corrective Action responses as required by the Permits. These requirements of the Permits and

14   Local Manufacturing’s violations thereof are described in section IV.A of the Notice Letter,

15   attached hereto as Exhibit 1, and incorporated herein by this reference.

16          31.     Condition S8.B of the Permits require a permittee to undertake a Level One

17   Corrective Action whenever it exceeds a benchmark value identified in Condition S5.A, Table 2

18   of the Permits, as well as Condition S5.B and Table 3 of the Permits. A Level One Corrective

19   Action comprises of conducting an inspection to investigate the cause, review of the SWPPP to

20   ensure permit compliance, revisions to the SWPPP to include additional operational source

21   control BMPs with the goal of achieving the applicable benchmark values in future discharges,

22   signature and certification of the revised SWPPP, summary of the Level One Corrective Action

23   in the Annual Report, and full implementation of the revised SWPPP as soon as possible, but no

24
      COMPLAINT - 10                                                   Smith & Lowney, pllc
25                                                                     2317 East John Street
                                                                     Seattle, Washington 98112
                                                                           (206) 860-2883
26
                  Case 3:21-cv-05654 Document 1 Filed 09/07/21 Page 11 of 48




 1   later than the DMR due date for the quarter the benchmark was exceeded. Condition S8.A of the

 2   2020 Permit requires that the permittee implement any Level One Corrective Action required by

 3   the 2015 Permit.

 4          32.        Local Manufacturing triggered Level One Corrective Action requirements for

 5   each benchmark range exceedance identified in Table 1 above. Local Manufacturing’s failures

 6   to comply with the Level One Corrective Action requirements include the failure to perform the

 7   required review, revision and certification of the SWPPP; perform required implementation of

 8   additional BMPs; and complete the required summarization in the Annual Report each and every

 9   time for the last five years, its quarterly stormwater sampling results were greater than a

10   benchmark or outside the benchmark range, including the benchmark exceedances listed in Table

11   1 above. These corrective action requirements and Local Manufacturing’s violations thereof are

12   described in section IV.A of the Notice Letter, attached hereto as Exhibit 1, and are incorporated

13   herein by this reference.

14          33.        Condition G20 of the Permits requires that when Local Manufacturing becomes

15   aware that it failed to submit any relevant facts in a permit application, or submitted incorrect

16   information in a permit application or in any report to Ecology, it shall promptly submit such

17   facts or information. Local Manufacturing has continued to fail to submit the corrected permit

18   application information to Ecology regarding the receiving water of the discharge from the

19   facility. These requirements and Local Manufacturing’s violations thereof are described in

20   section III.F of the Notice Letter, attached hereto as Exhibit 1, and are incorporated herein by

21   this reference.

22          34.        Condition S9.B of the Permits requires Local Manufacturing to submit an

23   accurate and complete Annual Report to Ecology no later than May 15 of each year. The Annual

24
      COMPLAINT - 11                                                   Smith & Lowney, pllc
25                                                                     2317 East John Street
                                                                     Seattle, Washington 98112
                                                                           (206) 860-2883
26
                  Case 3:21-cv-05654 Document 1 Filed 09/07/21 Page 12 of 48




 1   Report must include corrective action documentation as required in Condition S8.B-D of the

 2   Permits. Local Manufacturing has violated this condition by failing to submit accurate and

 3   complete Annual Reports as required for the years 2015, 2016, 2017, 2018, and 2019. Local

 4   Manufacturing also failed to submit the 2020 Annual Report by the May 15, 2021 deadline.

 5   These requirements and Local Manufacturing’s violations thereof are described in section V of

 6   the Notice Letter, attached hereto as Exhibit 1, and are incorporated herein by this reference.

 7          35.     Local Manufacturing has failed and continues to fail to comply with recording

 8   and record keeping requirements of the Permits. These requirements and Local Manufacturing’s

 9   violations thereof are described in section VI of the Notice Letter, attached hereto as Exhibit 1,

10   and are incorporated herein by this reference.

11          36.     Condition S9.E of the Permits requires Local Manufacturing to take certain

12   actions, including reporting to Ecology, in the event Local Manufacturing is unable to comply

13   with any terms and conditions of the Permits which may endanger human health or the

14   environment. Local Manufacturing has failed to comply with these requirements of the Permits

15   by failing to report and subsequently correct permit violations, including each and every time

16   Local Manufacturing failed to comply with corrective action requirements as described above in

17   paragraphs 30-32, each and every time Local Manufacturing failed to sample a stormwater

18   discharge as described above in paragraph 27, and each and every time Local Manufacturing

19   discharged stormwater with amounts of pollutants in excess of the Permit benchmarks as

20   described in paragraphs 22-23 above. These requirements and Local Manufacturing’s violations

21   thereof are described in section VII of the Notice Letter, attached hereto as Exhibit 1, and

22   incorporated herein by this reference.

23

24
      COMPLAINT - 12                                                  Smith & Lowney, pllc
25                                                                    2317 East John Street
                                                                    Seattle, Washington 98112
                                                                          (206) 860-2883
26
                     Case 3:21-cv-05654 Document 1 Filed 09/07/21 Page 13 of 48




 1             37.     Each of Local Manufacturing’s violations of the Permits and the CWA are

 2   ongoing in that they are currently occurring or are likely to re-occur at least intermittently in the

 3   future.

 4             38.     A significant penalty should be imposed against Local Manufacturing pursuant to

 5   the penalty factors set forth in 33 U.S.C. § 1319(d).

 6             39.     Local Manufacturing’s violations were avoidable had Local Manufacturing been

 7   diligent in overseeing facility operations and maintenance.

 8             40.     Local Manufacturing has benefited economically as a consequence of its

 9   violations and its failure to implement stormwater management improvements at the facility.

10             41.     In accordance with Section 505(c)(3) of the CWA, 33 U.S.C. § 1365(c)(3), and 40

11   C.F.R. § 135.4, Twin Harbors is mailing a copy of this Complaint to the Administrator of the

12   EPA, the Regional Administrator for Region 10 of the EPA, and the Attorney General of the

13   United States.

14                                       VI.    CAUSE OF ACTION

15             42.     The preceding paragraphs and the allegations in the Notice Letter attached hereto

16   as Exhibit 1 are incorporated herein.

17             43.     Local Manufacturing’s violations of the Permits described herein and in the

18   Notice Letter constitute violations of Sections 301 and 402 of the CWA, 33 U.S.C. §§ 1311 and

19   1342, and violations of “effluent standards or limitations” under the CWA per 33 U.S.C. §

20   1365(f).

21             44.     These violations committed by Local Manufacturing are ongoing or are

22   reasonably likely to continue to occur. Any and all additional violations of the Permits and the

23

24
      COMPLAINT - 13                                                    Smith & Lowney, pllc
25                                                                     2317 East John Street
                                                                     Seattle, Washington 98112
                                                                           (206) 860-2883
26
                   Case 3:21-cv-05654 Document 1 Filed 09/07/21 Page 14 of 48




 1   CWA which occur after those described in Twin Harbors’ Notice Letter, but before a final

 2   decision in this action, should be considered continuing violations subject to this Complaint.

 3           45.     Without the imposition of appropriate civil penalties and the issuance of an

 4   injunction, Local Manufacturing is likely to continue to violate the Permits and the CWA to the

 5   further injury of Twin Harbors, its members, and others.

 6                                    VII.    RELIEF REQUESTED

 7           Wherefore, Twin Harbors respectfully requests that this Court grant the following relief:

 8           A.      Issue a declaratory judgment that Local Manufacturing has violated and continues

 9   to be in violation of the Permits and Sections 301 and 402 of the CWA, 33 U.S.C. §§ 1311 and

10   1342;

11           B.      Enjoin Local Manufacturing from operating the facility in a manner that results in

12   further violations of the General Permit and the CWA;

13           C.      Order Local Manufacturing to immediately implement a SWPPP that complies

14   with the 2020 Permit;

15           D.      Order Local Manufacturing to allow Twin Harbors to participate in the

16   development and implementation of Local Manufacturing’s SWPPP;

17           E.      Order Local Manufacturing to provide Twin Harbors, for a period beginning on

18   the date of the Court’s Order and running for three years after Local Manufacturing achieves

19   compliance with all of the conditions of the Permits, with copies of all reports and other

20   documents which Local Manufacturing submits to Ecology regarding Local Manufacturing’s

21   coverage under the Permits at the facility at the time these documents are submitted to Ecology;

22           F.      Order Local Manufacturing to take specific actions to remediate the

23   environmental harm caused by its violations;

24
      COMPLAINT - 14                                                  Smith & Lowney, pllc
25                                                                    2317 East John Street
                                                                    Seattle, Washington 98112
                                                                          (206) 860-2883
26
                 Case 3:21-cv-05654 Document 1 Filed 09/07/21 Page 15 of 48




 1          G.      Order Local Manufacturing to pay civil penalties of $55,800 per day of violation

 2   for each violation committed by Local Manufacturing thereafter, pursuant to Sections 309(d) and

 3   505(a) of the CWA, 33 U.S.C. §§ 1319(d) and 1365(a), and 40 C.F.R. § 19 and 19.4;

 4          H.      Award Twin Harbors its litigation expenses, including reasonable attorneys’ and

 5   expert witness fees, as authorized by Section 505(d) of the CWA, 33 U.S.C. § 1365(d), and any

 6   other applicable authorization; and

 7          I.      Award such other relief as this Court deems appropriate.

 8

 9          RESPECTFULLY SUBMITTED this 7th day of September, 2021

10
                           Smith & Lowney, PLLC
11                  By:    By: s/Richard A. Smith
                           Richard A. Smith, WSBA #21788
12                         By: s/Meredith Crafton
                           Meredith Crafton, WSBA #46558
13                         By: s/Savannah Rose
                           Savannah Rose, WSBA #57062
14                         Attorneys for Plaintiff
                           2317 E. John St.,
15                         Seattle, WA 98112
                           Tel: (206) 860-2124
16                         Fax: (206) 860-4187
                           E-mail: richard@smithandlowney.com,
17                         meredith@smithandlowney.com,
                           savannah@smithandlowney.com
18

19

20

21

22

23

24
      COMPLAINT - 15                                                Smith & Lowney, pllc
25                                                                  2317 East John Street
                                                                  Seattle, Washington 98112
                                                                        (206) 860-2883
26
Case 3:21-cv-05654 Document 1 Filed 09/07/21 Page 16 of 48




                      Exhibit 1
              Case 3:21-cv-05654 Document 1 Filed 09/07/21 Page 17 of 48




                                    Smith & Lowney, pllc
                                         2317 East John Street
                                       Seattle, Washington 98112
                                      (206) 860-2883, Fax (206) 860-4187


                                             July 2, 2021

Via Certified Mail - Return Receipt Requested

Managing Agent
Local Manufacturing, Inc.
PO Box 1406
Aberdeen, WA 98520-0279

Re:      NOTICE OF INTENT TO SUE UNDER THE CLEAN WATER ACT AND
         REQUEST FOR COPY OF STORMWATER POLLUTION PREVENTION PLAN

Dear Managing Agent:

        We represent Twin Harbors Waterkeeper, P.O. Box 751, Cosmopolis, WA 98537, (206)
293-0574. Any response or correspondence related to this matter should be directed to us at the
letterhead address. This letter is to provide you with sixty days’ notice of Twin Harbors
Waterkeeper’s intent to file a citizen suit against Local Manufacturing, Inc. (“Local
Manufacturing”), under section 505 of the Clean Water Act (“CWA”), 33 U.S.C. § 1365, for the
violations described below. This letter is also a request for a copy of the complete and current
stormwater pollution prevention plan (“SWPPP”) required by Local Manufacturing’s National
Pollution Discharge Elimination System (“NPDES”) permit.

        Local Manufacturing was granted coverage under the Industrial Stormwater General
Permit (“ISGP”) issued by the Washington Department of Ecology (“Ecology”) effective
January 2, 2015 and expired on December 31, 2019, under NPDES No. WAR008725 (the “2015
Permit”). Ecology granted Local Manufacturing coverage under the current iteration of the ISGP
effective January 1, 2020, set to expire on December 31, 2024 (the “2020 Permit”), which
maintains the same permit number: WAR008725.

        Local Manufacturing has violated and continues to violate effluent standards and
limitations under the CWA (see 33 U.S.C. § 1365(a) and (f)) including the terms and conditions
of the 2015 Permit and the 2020 Permit (collectively, the “Permits”) with respect to operations
of, and discharges of stormwater and pollutants from, its facility located at or about 2421 Port
Industrial Rd., Aberdeen, WA 98520 (the “facility”) as described herein, to the Chehalis River
and then to Grays Harbor. The facility subject to this notice includes any contiguous or adjacent
properties owned or operated by Local Manufacturing.




Notice of Intent to Sue - 1
              Case 3:21-cv-05654 Document 1 Filed 09/07/21 Page 18 of 48




I.       COMPLIANCE WITH APPLICABLE STANDARDS

         A. Compliance with Water Quality Standards

        Condition S10.A of the Permits prohibits discharges that cause or contribute to violations
of water quality standards. Water quality standards are the foundation of the CWA and
Washington’s efforts to protect clean water. In particular, water quality standards represent the
U.S. Environmental Protection Agency (“EPA”) and Ecology’s determination, based on
scientific studies, of the thresholds at which pollution starts to cause significant adverse effects
on fish or other beneficial uses. For each water body in Washington, Ecology designates the
“beneficial uses” that must be protected through the adoption of water quality standards.

        A discharger must comply with both narrative and numeric criteria water quality
standards. WAC 173-201A-010; WAC 173-201A-510 (“No waste discharge permit can be
issued that causes or contributes to a violation of water quality criteria, except as provided for in
this chapter.”). Narrative water quality standards provide legal mandates that supplement the
numeric criteria. Furthermore, the narrative water quality standard applies with equal force even
if Ecology has established a numeric water quality standard. Specifically, Condition S10.A of
the Permits require that Local Manufacturing’s discharges not cause or contribute to an
excursion of Washington State water quality standards.

        Local Manufacturing discharges to the Chehalis River by way of a pipe leading under the
neighboring Contanda facility, which flows into Grays Harbor. Local Manufacturing discharges
stormwater that contains elevated levels of turbidity, copper, zinc, COD, and TSS as indicated in
Tables 1, 2, and 3. Moreover, the discharges Local Manufacturing has sampled and reported
underrepresent the polluted condition of its facility discharges, as explained below. These
discharges cause and/or contribute to violations of water quality standards for turbidity, copper,
zinc, COD, and TSS in the Chehalis River and Grays Harbor, and have occurred each and every
day during the last five years on which there was 0.1 inch or more of precipitation and continue
to occur. See WAC 173-201A-240 (including criteria for copper and zinc); WAC 173-201A-260
(including toxics and aesthetics criteria); WAC 173-201A-610 (use designations for marine
waters); WAC 173-201-612 (use designations for marine water including Grays Harbor); WAC
173-201A-210 (including criteria for turbidity); WAC 173-201A-602 (use designations for fresh
waters including the Chehalis River); WAC 173-204 Part III (sediment quality standards); and
WAC 173-201A-200 (including dissolved oxygen criteria). Precipitation data from that time
period is appended to this Notice of Intent to Sue and identifies these days.

 Table 1: Monitoring Point A Benchmark Exceedances
 Quarter in which
                   Turbidity            Copper
 sample was
                   (Benchmark: 25 NTU) (Benchmark: 14 µg/L)
 collected
 2nd Quarter 2016 64
 4th Quarter 2017 32.5
 1st Quarter 2020 35.1
 3rd Quarter 2020                       27.7



Notice of Intent to Sue - 2
              Case 3:21-cv-05654 Document 1 Filed 09/07/21 Page 19 of 48




                              Value known to Local
 4th Quarter 2020
                              Manufacturing*
*2020 Annual Report shows a turbidity exceedance in the 4th quarter of 2020 that
is not reflected in the 4th quarter 2020 DMR

         B.       Compliance with AKART Standards

        Condition S10.C of the Permits requires Local Manufacturing to apply all known and
reasonable methods of prevention, control, and treatment (“AKART”) to all discharges,
including preparation and implementation of an adequate SWPPP and best management
practices (“BMPs”). Local Manufacturing has violated and continues to violate these conditions
by failing to apply AKART to its discharges or to implement an adequate SWPPP and BMPs as
evidenced by the elevated levels of pollutants in its discharge indicated in Tables 1, 2, and 3 and
as described below in this Notice of Intent to Sue.

        Condition S1.A of the Permits requires that all discharges and activities authorized be
consistent with the terms and conditions of the Permits. Local Manufacturing has violated these
conditions by discharging and acting inconsistent with the conditions of the Permits as described
in this Notice of Intent to Sue.

II.      STORMWATER POLLUTION PREVENTION PLAN VIOLATIONS

         Local Manufacturing is in violation of the Permits’ SWPPP provisions as follows:

        1. Condition S3.A of the Permits requires Local Manufacturing to develop and
implement a SWPPP that contains specified components. Condition S3.A.2 of the 2015 Permit
and Condition S3.A.1 of the 2020 Permit require the SWPPP to specify BMPs necessary to
provide AKART and ensure that discharges do not cause or contribute to violations of water
quality standards. Local Manufacturing has violated these requirements of the Permits each and
every day during the last five years and continues to violate them as it has failed to prepare
and/or implement a SWPPP that includes AKART BMPs and BMPs necessary to comply with
state water quality standards.

        2. Condition S3.A of the Permits requires Local Manufacturing to have and implement a
SWPPP that is consistent with permit requirements, fully implemented as directed by permit
conditions, and updated as necessary to maintain compliance with permit conditions. Local
Manufacturing has violated these requirements of the Permits each and every day during the last
five years and continues to violate them because its SWPPP is not consistent with permit
requirements, has not been fully implemented, and has not been updated as necessary.

        3. The SWPPP fails to satisfy the requirements of Condition S3 of the Permits because it
does not adequately describe BMPs. Condition S3.B.4 of the Permits requires that the SWPPP
include a description of the BMPs that are necessary for the facility to eliminate or reduce the
potential to contaminate stormwater. Condition S3.A of the Permits requires that the SWPPP
include BMPs consistent with approved stormwater technical manuals or document how
stormwater BMPs included in the SWPPP are demonstratively equivalent to the practices
contained in the approved stormwater technical manuals, including the proper selection,


Notice of Intent to Sue - 3
              Case 3:21-cv-05654 Document 1 Filed 09/07/21 Page 20 of 48




implementation, and maintenance of all applicable and appropriate BMPs. See Stormwater
Management Manual for Western Washington, July 2019,
https://fortress.wa.gov/ecy/ezshare/wq/Permits/Flare/2019SWMMWW/Content/Resources/Docs
ForDownload/2019SWMMWW.pdf. Local Manufacturing’s SWPPP does not comply with
these requirements because it does not adequately describe BMPs and does not include BMPs
consistent with approved stormwater technical manuals nor does it include BMPs that are
demonstratively equivalent to such BMPs with documentation of BMP adequacy.

        4. Local Manufacturing’s SWPPP fails to satisfy the requirements of Condition S3.B.2
of the Permits because it fails to include a facility assessment as mandated. The SWPPP fails to
include an adequate facility assessment because it does not describe the industrial activities
conducted at the site, the general layout of the facility including buildings and storage of raw
materials, the flow of goods and materials through the facility, regular business hours, and
seasonal variations in business hours or in industrial activities as required.

        5. Local Manufacturing’s SWPPP fails to satisfy the requirements of Condition S3.B.1
of the Permits because it does not include a site map that identifies significant features, the
stormwater drainage and discharge structures, the stormwater drainage areas for each stormwater
discharge point off-site, a unique identifying number for each discharge point, each sampling
location with a unique identifying number, paved areas and buildings, areas of pollutant contact
associated with specific industrial activities, conditionally approved non-stormwater discharges,
surface water locations, areas of existing and potential soil erosion, vehicle maintenance areas,
and lands and waters adjacent to the site that may be helpful in identifying discharge points or
drainage routes.

       6. Local Manufacturing’s SWPPP fails to comply with Condition S3.B.2.b of the Permits
because it does not include an inventory of industrial activities that identifies all areas associated
with industrial activities that have been or may potentially be sources of pollutants as required.
The SWPPP does not identify all areas associated with loading and unloading of dry bulk
materials or liquids, outdoor storage of materials or products, outdoor manufacturing and
processing, onsite dust or particulate generating processes, on-site waste treatment, storage, or
disposal, vehicle and equipment fueling, maintenance, and/or cleaning, roofs or other surfaces
exposed to air emissions from a manufacturing building or a process area, and roofs or other
surfaces composed of materials that may be mobilized by stormwater as required by these
conditions.

         7. Local Manufacturing’s SWPPP does not comply with Condition S3.B.2.c of the
Permits because it does not include an adequate inventory of materials. The SWPPP does not
include an inventory of materials that lists the types of materials handled at the site that
potentially may be exposed to precipitation or runoff and that could result in stormwater
pollution, a short narrative for material describing the potential for the pollutants to be present in
stormwater discharge that is updated when data becomes available to verify the presence or
absence of the pollutants, a narrative description of any potential sources of pollutants from past
activities, materials and spills that were previously handled, treated, stored, or disposed of in a
manner to allow ongoing exposure to stormwater as required. The SWPPP does not include the




Notice of Intent to Sue - 4
              Case 3:21-cv-05654 Document 1 Filed 09/07/21 Page 21 of 48




method and location of on-site storage or disposal of such materials and a list of significant spills
and significant leaks of toxic or hazardous pollutants as these permit conditions require.

       8. Local Manufacturing’s SWPPP does not comply with Condition S3.B.3 of the Permits
because it does not identify specific individuals by name or title whose responsibilities include
SWPPP development, implementation, maintenance and modification.

        9. Condition S3.B.4 of the Permits requires that permittees include in their SWPPPs and
implement mandatory BMPs. Local Manufacturing is in violation of this requirement because it
has failed to include in its SWPPP and implement the mandatory BMPs of the Permits.

        10. Local Manufacturing’s SWPPP does not comply with Condition S3.B.4.b.i of the
Permits because it does not include required operational source control BMPs. Local
Manufacturing fails to include operation source control BMPs in the following categories: good
housekeeping (including the definition of ongoing maintenance and cleanup of areas that may
contribute pollutants to stormwater discharges, and a schedule/frequency for each housekeeping
task); preventive maintenance (including BMPs to inspect and maintain stormwater drainage,
source controls, treatment systems, and plant equipment and systems, and the schedule/frequency
for each task); spill prevention and emergency cleanup plan (including BMPs to prevent spills
that can contaminate stormwater, for material handling procedures, storage requirements,
cleanup equipment and procedures, and spill logs); employee training (including an overview of
what is in the SWPPP, how employees make a difference in complying with the SWPPP, spill
response procedures, good housekeeping, maintenance requirements, and material management
practices, how training will be conducted, the frequency/schedule of training, and a log of the
dates on which specific employees received training); inspections and recordkeeping (including
documentation of procedures to ensure compliance with permit requirements for inspections and
recordkeeping, identification of personnel who conduct inspections, provision of a tracking or
follow-up procedure to ensure that a report is prepared and appropriate action taken in response
to visual monitoring, definition of how Local Manufacturing will comply with signature and
record retention requirements, and certification of compliance with the SWPPP and Permit).
Some of the BMPs that Local Manufacturing is failing to implement include those documented
by the Ecology inspection reports, an Environmental Report Tracking System (“ERTS”) report,
and photographic evidence including:
            • Failure to minimize the exposure of material to stormwater, documented by
                photographic evidence;
            • Failure to prevent accumulated sediment and tire tracks on the pavement,
                documented by photographic evidence;
            • Failure to vacuum sweep paved surfaces with a vacuum sweeper, documented by
                photographic evidence;
            • Failure to inspect and maintain stormwater drainage and source controls,
                documented by the March 4, 2020 Ecology inspection report and photographic
                evidence;
            • Failure to clean up spills and leaks immediately to prevent the discharge of
                pollutants, documented by ERTS #663802, Photo 2 in the March 4, 2020 Ecology
                inspection report, and additional photographic evidence; and



Notice of Intent to Sue - 5
              Case 3:21-cv-05654 Document 1 Filed 09/07/21 Page 22 of 48




              •   Failure to prepare and follow a Spill Prevention and Emergency Cleanup Plan as
                  documented by the March 10, 2016 Ecology inspection report, ERTS #663802
                  and photographic evidence.

        11. Local Manufacturing’s SWPPP does not comply with Condition S3.B.4.b.i.7 of the
Permits because it does not include measures to identify and eliminate the discharge of process
wastewater, domestic wastewater, noncontact cooling water, and other illicit discharges to
stormwater sewers or surface waters and ground waters of the state, including failing to prevent
solids from entering the stormwater and discharging off-site.

        12. Local Manufacturing’s SWPPP does not comply with Condition S3.B.4.b.ii of the
Permits because it does not include required structural source control BMPs to minimize the
exposure of manufacturing, processing, and material storage areas to rain, snow, snowmelt, and
runoff.

       13. Local Manufacturing’s SWPPP does not comply with Condition S3.B.4.b.iii of the
Permits because it does not include treatment BMPs as required.

       14. Local Manufacturing’s SWPPP fails to comply with Condition S3.B.4.b.v of the
Permits because it does not include BMPs to prevent the erosion of soils or other earthen
materials and prevent off-site sedimentation and violations of water quality standards.

        15. Local Manufacturing’s SWPPP fails to satisfy the requirements of Condition S3.B.5
of the Permits because it fails to include a stormwater sampling plan as required. The SWPPP
does not include a sampling plan that: identifies points of discharge to surface waters, storm
sewers, or discrete ground water infiltration locations; documents why each discharge point is
not sampled; identifies each sampling point by its unique identifying number; identifies staff
responsible for conducting stormwater sampling; specifies procedures for sampling collection
and handling; specifies procedures for sending samples to the a laboratory; identifies parameters
for analysis, holding times and preservatives, laboratory quantization levels, and analytical
methods; and specifies the procedure for submitting the results to Ecology.

III.     MONITORING AND REPORTING VIOLATIONS

         A.       Failure to Collect Quarterly Samples

       Condition S4.B.2.c of the 2015 Permit and S4.B.3.a of the 2020 Permit require Local
Manufacturing to collect stormwater samples at each distinct point of discharge offsite except for
substantially identical outfalls, in which case only one of the substantially identical outfalls must
be sampled. These conditions set forth sample collection criteria but require the collection of a
sample even if the criteria cannot be met. The facility has at least two distinct points of
discharge off-site: one near the Contanda Gate and one in the ditch along Port Industrial Road.
Local Manufacturing is currently only sampling from one location: Sample Point A, which is not
a properly representative sample. During the March 4, 2020 Ecology inspection report, the
inspector stated that Sample Point A was not representative of the industrially impacted
stormwater discharging to the Chehalis River. Local Manufacturing agreed to move its sample



Notice of Intent to Sue - 6
              Case 3:21-cv-05654 Document 1 Filed 09/07/21 Page 23 of 48




location to the end of the west ditch culver (Sample Point C) during the Ecology inspection, but
never did. Local Manufacturing has violated these conditions each and every quarter during the
last five years because it is not sampling each distinct point of discharge. These violations will
continue until Local Manufacturing commences monitoring all distinct points of discharge.
         B.     Failure to Analyze Quarterly Samples

        Condition S5.A, Condition S5.B, Table 2, and Table 3 of the Permits require Local
Manufacturing to analyze stormwater samples collected quarterly for turbidity, copper, zinc, pH,
oil sheen, COD, and TSS. Local Manufacturing violates these conditions by failing to analyze
stormwater samples for each distinct point of discharge at each and every quarter for the last five
years including at Sample Point A in the 3rd quarter of 2016 for turbidity and in the 2nd quarter
of 2019 for oil sheen.

         C.       Failure to Comply with Visual Monitoring Requirements

        Condition S7.A of the Permits requires that a monthly visual inspection be conducted at
the facility by qualified personnel. Condition S7.B of the Permits requires each inspection to
include observations made at stormwater sampling locations and areas where stormwater
associated with industrial activity is discharged; observations for the presence of floating
materials, visible oil sheen, discoloration, turbidity, odor, etc. in the stormwater discharges;
observations for the presence of illicit discharges; a verification that the descriptions of potential
pollutant sources required by the permit are accurate; a verification that the site map in the
SWPPP reflects current conditions; and an assessment of all BMPs that have been implemented
(noting the effectiveness of the BMPs inspected, the locations of BMPs that need maintenance,
the reason maintenance is needed and a schedule for maintenance, and locations where additional
or different BMPs are needed). Local Manufacturing has violated and continues to violate these
requirements because, during the last five years, it has failed to conduct each of the requisite
visual monitoring and inspections each and every month.

        Condition S7.C of the Permits requires that Local Manufacturing record the results of
each inspection in an inspection report or checklist that is maintained on-site and documents the
observations, verifications, and assessments required. The report/checklist must include the time
and date of the inspection; the locations inspected; a statement that, in the judgment of the person
conducting the inspection and the responsible corporate officer, the facility is either in
compliance or out of compliance with the SWPPP and the Permits; a summary report and
schedule of implementation of the remedial actions Local Manufacturing plans to take if the site
inspection indicates that the facility is out of compliance; the name, title, signature and
certification of the person conducting the facility inspection; and a certification and signature of
the responsible corporate officer or a duly authorized representative. Local Manufacturing is in
violation of these requirements because, during the last five years, it failed to prepare and
maintain the requisite inspection reports or checklists and failed to make the requisite
certifications and summaries.




Notice of Intent to Sue - 7
              Case 3:21-cv-05654 Document 1 Filed 09/07/21 Page 24 of 48




         D.       Failure to Update Sampling Location

        Condition S4.B.2.d of the 2020 Permits requires that Local Manufacturing notify Ecology
of any changes or updates to sample locations, discharge points and/or outfalls by submitting an
“Industrial Stormwater General Permit Discharge/Sample Point Update Form” to Ecology.
Local Manufacturing is in violation of this requirement because it never submitted the Sample
Point Update form to Ecology after the March 4, 2020 Ecology inspection report stated that the
current Sample Point A would be replaced by Sample Point C (end of the west ditch culvert).

        Condition S4.B.4.e of the Permits requires that Local Manufacturing record the sample
location (using SWPPP identifying number) for each stormwater sample taken. Local
Manufacturing continues to violate this condition because it is listing the sample point on its
DMRs at Sample Point A, but the sample location was moved to Sample Point C during the
March 4, 2020 Ecology inspection report. In addition, Local Manufacturing submitted an
Electronic Submission Cover Letter with an attestation agreed to at signing for each and every
DMR for the last five years that states, “I had the opportunity to review the content or meaning
of the submittal before signing it; and to the best of my knowledge and belief, the information
submitted is true, accurate, and complete. I intend to submit this information as part of the
implementation, oversight, and enforcement of a federal environmental program. I am aware
there are significant penalties for submitting false information, including possible fines and
imprisonment.” Local Manufacturing could be subject to significant criminal penalties for
submitting false sample data for this sample point.

        In the alternative, Local Manufacturing is in violation of Condition S4.B.1.d of the
Permits, which requires that it obtain representative samples. Sample Point A is not
representative of the industrially impacted stormwater discharging to the Chehalis River. Local
Manufacturing still has not moved its sample location from Sample Point A to Sample Point C
after agreeing to during the March 4, 2020 Ecology inspection.

         E.       Failure to Comply with Sample Timing and Frequency

         Condition S4.B.1.a of the Permits requires that Local Manufacturing sample the
discharge from each designated location at least once per quarter. Condition S4.B.1.b of the
Permits requires that Local Manufacturing sample the stormwater discharge from the first fall
storm even each year. “First fall storm event” means the first time on or after October 1st of each
year that precipitation occurs and results in a stormwater discharge. Condition S4.B.1.c of the
Permits requires that Local Manufacturing collect samples within the first 12 hours of
stormwater discharge events. If it is not possible to collect a sample within the first 12 hours of a
stormwater discharge event, the Permittee must collect the sample as soon as practicable after the
first 12 hours, and keep documentation with the sampling records explaining why it could not
collect samples within the first 12 hours or if it is unknown. Condition S4.B.1.d of the Permits
requires Local Manufacturing to obtain representative samples. Precipitation data from the last
five years is appended to this Notice of Intent to Sue and identifies these days.

       Local Manufacturing is in violation of this requirement because in addition to sampling
from the incorrect location, mentioned above in section III.A and C of this Notice of Intent to



Notice of Intent to Sue - 8
              Case 3:21-cv-05654 Document 1 Filed 09/07/21 Page 25 of 48




Sue, it is also strategically taking samples on days with little to no rain so as to not trigger a
benchmark exceedance. Local Manufacturing’s samples are not representative of that facility as
documented by observations, photographic evidence, and Ecology inspection reports, including:
     • Dark brown/gray discharges leaving the site, documented by observations, photographic
          evidence, and pictures from the March 4, 2020 Ecology inspection report;
     • A notice from Ecology that it was going to begin sampling stormwater at the same
          outfall at the site, as documented by the March 10, 2016 Ecology inspection report;
     • A statement from Ecology inspector Adonia McKinzi that “[t]he facility’s records in
          PARIS imply discharge of clear water. Site observations during the wet season and an
          empirical sample tested December 19, 2020 suggest the data submitted to the state was
          not representative,” documented by the March 4, 2020 Ecology inspection report;
     • A turbidity sampling result of 521.4 NTU taken by Ecology, as documented in the
          March 4, 2020 Ecology inspection report; and
     • Independent samples taken at the facility on December 12, 2019 and November 17,
          2020 indicated in Tables 2 and 3 below.

 Table 2: Independent Samples Taken Near the Contanda Gate
 Date on which Turbidity      Copper       Zinc        COD                      TSS
 sample was      (Benchmark: (Benchmark: (Benchmark: (Benchmark:                (Benchmark:
 collected       25 NTU)      14 µg/L)     117 µg/L)   120 mg/L)                100 mg/L)
 December 12,
                 371          36.8         52          209                      155
 2019
 November 17,
                 549          36.1         82.1        --                       --
 2020

 Table 3: Independent Samples Taken in the Ditch Along Port Industrial Road
 Date on which Turbidity      Copper        Zinc         COD            TSS
 sample was      (Benchmark: (Benchmark: (Benchmark: (Benchmark: (Benchmark:
 collected       25 NTU)      14 µg/L)      117 µg/L)    120 mg/L)      100 mg/L)
 December 12,
                 332          39.7          89.9         43.8           115
 2019
 November 17,
                 317          20.4          56.3         --             --
 2020

         F.       Failure to Submit Corrected Information to Ecology

         Condition G20 of the Permits requires that when Local Manufacturing becomes aware
that it failed to submit any relevant facts in a permit application, or submitted incorrect
information in a permit application or in any report to Ecology, it shall promptly submit such
facts or information. Local Manufacturing is in violation of this requirement because on June
10, 2019, Local Manufacturing submitted a Request for Coverage under the ISGP and
incorrectly stated that the receiving water of Outfall A is Fry Creek. In the March 4, 2020
Ecology inspection report, Ecology informed Local Manufacturing that “PARIS was incorrect in
the ditch flowing north and west to Fry Creek. The ditch flows south to the Chehalis River.”



Notice of Intent to Sue - 9
               Case 3:21-cv-05654 Document 1 Filed 09/07/21 Page 26 of 48




Local Manufacturing has continued to fail to submit the corrected permit application information
to Ecology regarding the receiving water of the discharge from the facility.

         IV.      CORRECTIVE ACTION VIOLATIONS

         A.       Violations of the Level One Requirements

        Condition S8.B of the Permits requires Local Manufacturing take specified actions,
called a “Level One Corrective Action,” each time quarterly stormwater sample results exceed a
benchmark value or are outside the benchmark range. Condition S5.A, Condition S5.B, Table 2,
and Table 3 of the Permits establish the following benchmarks: turbidity 25 NTU, total copper
14 µg/L, total zinc 117 µg/L, no visible oil sheen, pH 5–9 SU, COD 120 mg/L, and TSS 100
mg/L.

        As described by Condition S8.B of the Permits, a Level One Corrective Action requires
that within 14 days of receipt of sampling results that indicate a benchmark exceedance during a
given quarter; or, for parameters other than pH or visible oils sheen, the end of the quarter,
whichever is later, Local Manufacturing: (1) conduct an inspection to investigate the cause; (2)
review the SWPPP for the facility and ensure that it fully complies with Condition S3 of the
Permits and contains the correct BMPs from the applicable Stormwater Management Manual; (3)
make appropriate revisions to the SWPPP to include additional operational source control BMPs
with the goal of achieving the applicable benchmark values in future discharges; (4) summarize
the Level One Corrective Action in the Annual Report required under Condition S9.B of the
Permits; and (5) and sign, certify, and fully implement the revised SWPPP in accordance with
Condition S3 of the Permits and the applicable stormwater management manual as soon as
possible, and no later than the DMR due date for the quarter the benchmark was exceeded.

        Local Manufacturing is in violation of the Level One Corrective Action requirements in
the Permits. It failed to implement Level One Corrective Action within 14 days of receipt or the
end of the quarter for each and every benchmark exceedance including the exceedances on June
14, 2016 for turbidity; December 20, 2017 for turbidity; March 30, 2020 for turbidity; September
30, 2020 for copper; and a date known to Local Manufacturing in the 4th quarter of 2020 for
turbidity. Local Manufacturing’s failures to comply with the Level One Corrective Action
requirements include the failure to perform the required review, revision and certification of the
SWPPP; perform required implementation of additional BMPs; and complete the required
summarization in the Annual Report each and every time for the last five years, its quarterly
stormwater sampling results were greater than a benchmark or outside the benchmark range.

         B.       Violations of the Level Two Requirements

        Condition S8.C of the Permits requires Local Manufacturing take specified actions,
called a “Level Two Corrective Action,” each time quarterly stormwater sample results exceed
an applicable benchmark value or are outside the benchmark range for any two quarters during a
calendar year.




Notice of Intent to Sue - 10
              Case 3:21-cv-05654 Document 1 Filed 09/07/21 Page 27 of 48




        As described by Condition S8.C of the Permits, a Level Two Corrective Action requires
Local Manufacturing: (1) review the SWPPP for the facility and ensure that it fully complies
with Condition S3 of the Permits; (2) make appropriate revisions to the SWPPP to include
additional structural source control BMPs with the goal of achieving the applicable benchmark
value(s) in future discharges; (3) summarize the Level Two Corrective Action (planned or take)
in the Annual Report required under Condition S9.B of the Permits; and (4) sign, certify, and
implement the revised SWPPP according to Condition S3 of the Permits and the applicable
stormwater management manual as soon as possible, and no later than August 31st of the
following year.

        The Permits establish the benchmarks applicable to Local Manufacturing described in
section IV.A of this Notice of Intent to Sue and Condition S5.A of the Permits.

         Local Manufacturing has violated the requirements of the Permits described above by
failing to conduct a Level Two Corrective Action for discharge from its facility in accordance
with Permits’ conditions, including the required review, revision and certification of the SWPPP;
the required implementation of additional BMPs, including additional structural source control
BMPs; and the required summarization in the Annual Report each time since January 1, 2015,
quarterly stormwater sampling results from the facility were greater than a benchmark or outside
the benchmark range for any two quarters during a calendar year. Local Manufacturing has
violated and continues to violate these requirements by failing to perform a Level Two
Corrective Action for turbidity when a Level Two Corrective Action was triggered in the 4th
quarter of 2020, as indicated by the benchmark exceedances in Table 1.

V.       VIOLATIONS OF THE ANNUAL REPORT REQUIREMENTS

        Condition S9.B of the Permits requires Local Manufacturing to submit an accurate and
complete Annual Report to Ecology no later than May 15th of each year. The Annual Report
must include corrective action documentation as required in Condition S8.B–D of the Permits. If
a corrective action is not yet completed at the time of submission of the Annual Report, Local
Manufacturing must describe the status of any outstanding corrective action. Specific
information to be included in the Annual Report is identification of the conditions triggering the
need for corrective action, description of the problem and identification of dates discovered,
summary of any Level One, Two, or Three Corrective Actions completed during the previous
calendar year, including the dates corrective actions completed, and description of the status of
any Level 2 or 3 Corrective Actions triggered during the previous calendar year, including
identification of the date Local Manufacturing expects to complete corrective actions.

      Local Manufacturing has violated this condition by failing to submit accurate and
complete Annual Reports as required for the years 2015, 2016, 2017, 2018, and 2019. Local
Manufacturing also failed to submit the 2020 Annual Report by the May 15, 2021 deadline.




Notice of Intent to Sue - 11
              Case 3:21-cv-05654 Document 1 Filed 09/07/21 Page 28 of 48




VI.      VIOLATIONS OF THE RECORDKEEPING REQUIREMENTS

         A.       Failure to Record Information

         Condition S4.B of the Permits requires Local Manufacturing record and retain specified
information for each stormwater sample taken, including the sample date and time, a notation
describing if Local Manufacturing collected the sample within the first 12 hours of stormwater
discharge event, an explanation of why Local Manufacturing could not collect a sample within
the first 12 hours of a stormwater discharge event, the sample location, method of sampling and
of preservation, and the individual performing the sampling. Local Manufacturing is in violation
of these conditions as it has not recorded each of these specified items for each sample taken
during the last five years.

         B.       Failure to Retain Records

       Condition S9.C of the 2015 Permit and S9.D of the 2020 Permit require Local
Manufacturing to retain for a minimum of five years a copy of the current Permit, a copy of
Local Manufacturing’s coverage letter, records of all sampling information, inspection reports
including required documentation, any other documentation of compliance with permit
requirements, all equipment calibration records, all BMP maintenance records, all original
recordings for continuous sampling instrumentation, copies of all laboratory results, copies of all
required reports, and records of all data used to complete the application for the Permit. Local
Manufacturing is in violation of these conditions because it has failed to retain records of such
information, reports, and other documentation during the last five years.


VII.     FAILURE TO REPORT PERMIT VIOLATIONS

        Condition S9.E of the 2015 Permit and Condition S9.F of the 2020 Permit require Local
Manufacturing to take certain actions in the event it is unable to comply with any of the terms
and conditions of the Permits which may endanger human health or the environment or exceed
any numeric effluent limitation in the permit. In such circumstances, Local Manufacturing must
immediately take action to minimize potential pollution or otherwise stop the noncompliance and
correct the problem, and Local Manufacturing must immediately notify the appropriate Ecology
regional office of the failure to comply. Local Manufacturing must then submit a detailed
written report to Ecology, including specified details, within 5 days of the time Local
Manufacturing became aware of the circumstances unless Ecology requests an earlier
submission.

         Local Manufacturing routinely violates these requirements, including each and every
time it failed to comply with the corrective action requirements described in section IV of this
Notice of Intent to Sue, each and every time Local Manufacturing discharged stormwater with
concentrations of pollutants in excess of the Permits benchmarks, as described in Tables 1, 2, and
3 above. All these violations may endanger human health or the environment.




Notice of Intent to Sue - 12
              Case 3:21-cv-05654 Document 1 Filed 09/07/21 Page 29 of 48




VIII. REQUEST FOR SWPPP

        Pursuant to Condition S9.F of the 2015 Permit and Condition S9.G of the 2020 Permit,
Twin Harbors Waterkeeper hereby requests that Local Manufacturing provide a copy of, or
access to, its SWPPP complete with all incorporated plans, monitoring reports, checklists, and
training and inspection logs. The copy of the SWPPP and any other communications about this
request should be directed to the undersigned at the letterhead address.

       Should Local Manufacturing fail to provide the requested complete copy of, or access to,
its SWPPP as required by Condition S9.F of the 2015 Permit and Condition S9.G of the 2020
Permit, it will be in violation of that condition, which violation shall also be subject to this
Notice of Intent to Sue and any ensuing lawsuit.

IX.      CONCLUSION

       The above-described violations reflect those indicated by the information currently
available to Twin Harbors Waterkeeper. These violations are ongoing. Twin Harbors
Waterkeeper intends to sue for all violations, including those yet to be uncovered and those
committed after the date of this Notice of Intent to Sue.

        Under Section 309(d) of the CWA, 33 U.S.C. § 1319(d), each of the above-described
violations subjects the violator to a penalty of up to $55,800 per day for each violation. In
addition to civil penalties, Twin Harbors Waterkeeper will seek injunctive relief to prevent
further violations under Sections 505(a) and (d) of the CWA, 33 U.S.C. § 1365(a) and (d), and
such other relief as is permitted by law. Also, Section 505(d) of the CWA, 33 U.S.C. § 1365(d),
permits prevailing parties to recover costs, including attorney’s fees.

        Twin Harbors Waterkeeper believes that this NOTICE OF INTENT TO SUE sufficiently
states grounds for filing suit. We intend, at the close of the 60-day notice period, or shortly
thereafter, to file a citizen suit against Local Manufacturing under Section 505(a) of the Clean
Water Act for violations.

        During the 60-day notice period, we would be willing to discuss effective remedies for
the violations addressed in this letter and settlement terms. If you wish to pursue such
discussions in the absence of litigation, we suggest that you initiate those discussions within 10
days of receiving this notice so that a meeting can be arranged and so that negotiations may be
completed promptly. We do not intend to delay the filing of a complaint if discussions are
continuing when the notice period ends.




Notice of Intent to Sue - 13
              Case 3:21-cv-05654 Document 1 Filed 09/07/21 Page 30 of 48




                                           Sincerely,

                                           Smith & Lowney, PLLC


                                           By: s/ Richard A. Smith
                                           Richard A. Smith
                                           Meredith Crafton
                                           Savannah Rose


cc:      Michael Regan, Administrator, U.S. EPA
         Michelle Pirzadeh, Acting Region 10 Administrator, U.S. EPA
         Laura Watson, Director, Washington Department of Ecology
         Ingram, Zelasko & Goodwin Registered Agents, Inc. (120 E 1st St., Aberdeen, WA
         98520-5246)




Notice of Intent to Sue - 14
               Case 3:21-cv-05654 Document 1 Filed 09/07/21 Page 31 of 48

Precipitation Data for Hoquiam Bowerman Airport, WA US - Station ID USW00094225

Date            Inches   Date        Inches   Date       Inches    Date           Inches
 1/1/16           0       1/29/16      0.93    2/26/16     0.34     3/25/16         0.16
  1/2/16          0        1/30/16    0.32     2/27/16    0.05      3/26/16        0.18
  1/3/16          0        1/31/16    0.23     2/28/16    0.61      3/27/16        0.17
  1/4/16          0.03     2/1/16     0.11     2/29/16    0.32      3/28/16        0
  1/5/16          0.12     2/2/16     0.04     3/1/16     2.17      3/29/16        0
  1/6/16          0.08     2/3/16     0.62     3/2/16     0.75      3/30/16        0
  1/7/16          0        2/4/16     0.16     3/3/16     0.13      3/31/16        0
  1/8/16          0        2/5/16     0.45     3/4/16     0.44      4/1/16         0
  1/9/16          0        2/6/16     0.08     3/5/16     0.71      4/2/16         0
  1/10/16         0        2/7/16     0        3/6/16     0.6       4/3/16         0.45
  1/11/16         0.25     2/8/16     0        3/7/16     0.43      4/4/16         0.08
  1/12/16         1.33     2/9/16     0        3/8/16     0.29      4/5/16         0.07
  1/13/16         0.2      2/10/16    0.06     3/9/16     2.53      4/6/16         0
  1/14/16         0        2/11/16    0.73     3/10/16    0.03      4/7/16         0
  1/15/16         0.34     2/12/16    0.42     3/11/16    0.31      4/8/16         0
  1/16/16         0.75     2/13/16    1.09     3/12/16    0.83      4/9/16         0
  1/17/16         0.55     2/14/16    0.75     3/13/16    0.72      4/10/16        0
  1/18/16         0.45     2/15/16    0.6      3/14/16    0.53      4/11/16        0
  1/19/16         0.36     2/16/16    0.19     3/15/16    0.2       4/12/16        0.52
  1/20/16         0.92     2/17/16    0.21     3/16/16    0         4/13/16        0.35
  1/21/16         3.97     2/18/16    0.35     3/17/16    0         4/14/16        0.14
  1/22/16         0.35     2/19/16    0.56     3/18/16    0         4/15/16        0
  1/23/16         0.18     2/20/16    0.01     3/19/16    0.01      4/16/16        0
  1/24/16         0        2/21/16    0.14     3/20/16    0.22      4/17/16        0
  1/25/16         0        2/22/16    0.33     3/21/16    0.76      4/18/16        0
  1/26/16         0.71     2/23/16    0        3/22/16    0.04      4/19/16        0
  1/27/16         1.4      2/24/16    0        3/23/16    0.84      4/20/16        0
  1/28/16         0.83     2/25/16    0        3/24/16    0.2       4/21/16        0


Appendix - 1
               Case 3:21-cv-05654 Document 1 Filed 09/07/21 Page 32 of 48

Precipitation Data for Hoquiam Bowerman Airport, WA US - Station ID USW00094225

Date            Inches   Date        Inches   Date       Inches    Date           Inches
 4/22/16          0.33    5/20/16      0       6/17/16     0        7/15/16         0
  4/23/16         0.39     5/21/16    0.02     6/18/16    0         7/16/16        0
  4/24/16         0.31     5/22/16    0.15     6/19/16    0         7/17/16        0
  4/25/16         0.01     5/23/16    0        6/20/16    0         7/18/16        0
  4/26/16         0.01     5/24/16    0        6/21/16    0         7/19/16        0.01
  4/27/16         0.02     5/25/16    0        6/22/16    0.07      7/20/16        0
  4/28/16         0        5/26/16    0        6/23/16    0.14      7/21/16        0
  4/29/16         0        5/27/16    0.08     6/24/16    0.01      7/22/16        0.01
  4/30/16         0        5/28/16    0.48     6/25/16    0         7/23/16        0
  5/1/16          0        5/29/16    0.01     6/26/16    0         7/24/16        0
  5/2/16          0        5/30/16    0        6/27/16    0         7/25/16        0
  5/3/16          0.02     5/31/16    0        6/28/16    0         7/26/16        0
  5/4/16          0.01     6/1/16     0.1      6/29/16    0         7/27/16        0
  5/5/16          0        6/2/16     0.12     6/30/16    0         7/28/16        0
  5/6/16          0        6/3/16     0        7/1/16     0         7/29/16        0
  5/7/16          0        6/4/16     0        7/2/16     0         7/30/16        0
  5/8/16          0        6/5/16     0        7/3/16     0.02      7/31/16        0
  5/9/16          0        6/6/16     0        7/4/16     0         8/1/16         0
  5/10/16         0        6/7/16     0        7/5/16     0         8/2/16         0.03
  5/11/16         0        6/8/16     0        7/6/16     0         8/3/16         0
  5/12/16         0        6/9/16     0.23     7/7/16     0.15      8/4/16         0
  5/13/16         0        6/10/16    0.24     7/8/16     0.04      8/5/16         0
  5/14/16         0.06     6/11/16    0.04     7/9/16     0.1       8/6/16         0
  5/15/16         0.01     6/12/16    0        7/10/16    0.03      8/7/16         0.16
  5/16/16         0        6/13/16    0.09     7/11/16    0.01      8/8/16         0
  5/17/16         0        6/14/16    0.09     7/12/16    0         8/9/16         0
  5/18/16         0.02     6/15/16    0.01     7/13/16    0         8/10/16        0
  5/19/16         0.25     6/16/16    0        7/14/16    0         8/11/16        0


Appendix - 2
               Case 3:21-cv-05654 Document 1 Filed 09/07/21 Page 33 of 48

Precipitation Data for Hoquiam Bowerman Airport, WA US - Station ID USW00094225

Date            Inches   Date        Inches   Date        Inches   Date           Inches
 8/12/16          0       9/9/16       0       10/7/16      0.04    11/4/16         0.13
  8/13/16         0        9/10/16    0        10/8/16     1.13     11/5/16        2.01
  8/14/16         0        9/11/16    0        10/9/16     0.22     11/6/16        0.16
  8/15/16         0        9/12/16    0        10/10/16    0        11/7/16        0.12
  8/16/16         0        9/13/16    0        10/11/16    0        11/8/16        0.11
  8/17/16         0        9/14/16    0        10/12/16    0.39     11/9/16        0.44
  8/18/16         0        9/15/16    0        10/13/16    2.5      11/10/16       0
  8/19/16         0        9/16/16    0        10/14/16    0.93     11/11/16       0.11
  8/20/16         0        9/17/16    0.85     10/15/16    2.11     11/12/16       0.26
  8/21/16         0        9/18/16    0.01     10/16/16    0.51     11/13/16       0.65
  8/22/16         0        9/19/16    0.12     10/17/16    0.5      11/14/16       0.23
  8/23/16         0        9/20/16    0.05     10/18/16    0.08     11/15/16       0.63
  8/24/16         0        9/21/16    0        10/19/16    0.55     11/16/16       0.5
  8/25/16         0        9/22/16    0        10/20/16    1.6      11/17/16       0.84
  8/26/16         0        9/23/16    0.37     10/21/16    0.26     11/18/16       0.07
  8/27/16         0        9/24/16    0        10/22/16    0.26     11/19/16       0.45
  8/28/16         0        9/25/16    0        10/23/16    0.08     11/20/16       0.94
  8/29/16         0        9/26/16    0        10/24/16    0.12     11/21/16       0.26
  8/30/16         0        9/27/16    0        10/25/16    0.08     11/22/16       1.1
  8/31/16         0.41     9/28/16    0        10/26/16    0.61     11/23/16       0.89
  9/1/16          0.86     9/29/16    0        10/27/16    0.17     11/24/16       2.56
  9/2/16          0.1      9/30/16    0        10/28/16    0.09     11/25/16       0.34
  9/3/16          0.09     10/1/16    0.54     10/29/16    0.28     11/26/16       1.12
  9/4/16          0        10/2/16    0.06     10/30/16    0.3      11/27/16       0.42
  9/5/16          0.53     10/3/16    0.04     10/31/16    0.7      11/28/16       0.54
  9/6/16          0.22     10/4/16    0.5      11/1/16     0.14     11/29/16       0.15
  9/7/16          0.03     10/5/16    0.49     11/2/16     0.64     11/30/16       0.11
  9/8/16          0.01     10/6/16    0.71     11/3/16     0        12/1/16        0.15


Appendix - 3
               Case 3:21-cv-05654 Document 1 Filed 09/07/21 Page 34 of 48

Precipitation Data for Hoquiam Bowerman Airport, WA US - Station ID USW00094225

Date            Inches   Date         Inches   Date       Inches   Date           Inches
 12/2/16          0.45    12/30/16      0.02    1/27/17     0       2/24/17         0.21
  12/3/16         0.49     12/31/16    0.43     1/28/17    0        2/25/17        0.22
  12/4/16         0.33     1/1/17      0.06     1/29/17    0.09     2/26/17        0.4
  12/5/16         0.54     1/2/17      0        1/30/17    0        2/27/17        0.13
  12/6/16         0        1/3/17      0        1/31/17    0        2/28/17        0.08
  12/7/16         0        1/4/17      0        2/1/17     0        3/1/17         0.06
  12/8/16         0.05     1/5/17      0        2/2/17     0.02     3/2/17         0.65
  12/9/16         0.63     1/6/17      0        2/3/17     0.35     3/3/17         0.63
  12/10/16        0.54     1/7/17      0        2/4/17     0.73     3/4/17         0.31
  12/11/16        0.64     1/8/17      0.65     2/5/17     0.35     3/5/17         0.82
  12/12/16        0.51     1/9/17      0.05     2/6/17     0.37     3/6/17         0.3
  12/13/16        0.1      1/10/17     0.1      2/7/17     0        3/7/17         1.01
  12/14/16        0        1/11/17     0        2/8/17     1.16     3/8/17         0.32
  12/15/16        0        1/12/17     0        2/9/17     0.98     3/9/17         1.23
  12/16/16        0        1/13/17     0        2/10/17    0.32     3/10/17        0.05
  12/17/16        0        1/14/17     0        2/11/17    0.02     3/11/17        0.56
  12/18/16        0        1/15/17     0        2/12/17    0        3/12/17        0.05
  12/19/16        1.55     1/16/17     0        2/13/17    0        3/13/17        1.3
  12/20/16        0.12     1/17/17     1.44     2/14/17    0.38     3/14/17        1.2
  12/21/16        0        1/18/17     1.37     2/15/17    1.15     3/15/17        0.28
  12/22/16        0.55     1/19/17     1.12     2/16/17    0.09     3/16/17        0.15
  12/23/16        0.52     1/20/17     0.04     2/17/17    0.01     3/17/17        1.84
  12/24/16        0        1/21/17     0.04     2/18/17    0.07     3/18/17        0.48
  12/25/16        0        1/22/17     0.13     2/19/17    0.44     3/19/17        0.01
  12/26/16        0.92     1/23/17     0        2/20/17    0.2      3/20/17        0.07
  12/27/16        0.64     1/24/17     0        2/21/17    0        3/21/17        0.19
  12/28/16        0.02     1/25/17     0        2/22/17    0.02     3/22/17        0.43
  12/29/16        0.57     1/26/17     0        2/23/17    0        3/23/17        0.34


Appendix - 4
               Case 3:21-cv-05654 Document 1 Filed 09/07/21 Page 35 of 48

Precipitation Data for Hoquiam Bowerman Airport, WA US - Station ID USW00094225

Date            Inches   Date        Inches   Date       Inches    Date           Inches
 3/24/17          0.41    4/21/17      0       5/19/17     0        6/16/17         0.04
  3/25/17         0.14     4/22/17    0.35     5/20/17    0         6/17/17        0.04
  3/26/17         0.55     4/23/17    0.57     5/21/17    0         6/18/17        0.01
  3/27/17         0.29     4/24/17    0.17     5/22/17    0         6/19/17        0
  3/28/17         1.14     4/25/17    0.16     5/23/17    0         6/20/17        0.02
  3/29/17         1        4/26/17    0.17     5/24/17    0         6/21/17        0
  3/30/17         0.13     4/27/17    0        5/25/17    0         6/22/17        0
  3/31/17         0        4/28/17    0        5/26/17    0         6/23/17        0
  4/1/17          0.13     4/29/17    0.4      5/27/17    0         6/24/17        0
  4/2/17          0.02     4/30/17    0.05     5/28/17    0         6/25/17        0
  4/3/17          0        5/1/17     0.15     5/29/17    0         6/26/17        0
  4/4/17          0.49     5/2/17     0.32     5/30/17    0         6/27/17        0
  4/5/17          0.71     5/3/17     0.15     5/31/17    0.04      6/28/17        0
  4/6/17          0.27     5/4/17     0.09     6/1/17     0.05      6/29/17        0
  4/7/17          0.71     5/5/17     0.2      6/2/17     0.11      6/30/17        0
  4/8/17          0.13     5/6/17     0        6/3/17     0         7/1/17         0
  4/9/17          0.07     5/7/17     0        6/4/17     0         7/2/17         0
  4/10/17         0.43     5/8/17     0        6/5/17     0         7/3/17         0
  4/11/17         0.14     5/9/17     0        6/6/17     0         7/4/17         0
  4/12/17         0.49     5/10/17    0.08     6/7/17     0.03      7/5/17         0
  4/13/17         0.31     5/11/17    0.86     6/8/17     0.33      7/6/17         0
  4/14/17         0.38     5/12/17    0.61     6/9/17     0.24      7/7/17         0
  4/15/17         0.02     5/13/17    0.06     6/10/17    0         7/8/17         0
  4/16/17         0        5/14/17    0.18     6/11/17    0         7/9/17         0
  4/17/17         0.61     5/15/17    0.7      6/12/17    0.03      7/10/17        0
  4/18/17         0.44     5/16/17    0.41     6/13/17    0.11      7/11/17        0
  4/19/17         0.28     5/17/17    0        6/14/17    0         7/12/17        0
  4/20/17         0.44     5/18/17    0        6/15/17    0.98      7/13/17        0.02


Appendix - 5
               Case 3:21-cv-05654 Document 1 Filed 09/07/21 Page 36 of 48

Precipitation Data for Hoquiam Bowerman Airport, WA US - Station ID USW00094225

Date            Inches   Date        Inches   Date       Inches    Date           Inches
 7/14/17          0       8/11/17      0       9/8/17      0.02     10/6/17         0.18
  7/15/17         0        8/12/17    0.18     9/9/17     0.05      10/7/17        0.05
  7/16/17         0        8/13/17    0.08     9/10/17    0         10/8/17        0.06
  7/17/17         0        8/14/17    0        9/11/17    0         10/9/17        0
  7/18/17         0        8/15/17    0        9/12/17    0         10/10/17       0.12
  7/19/17         0        8/16/17    0        9/13/17    0         10/11/17       0.21
  7/20/17         0.08     8/17/17    0        9/14/17    0         10/12/17       0.18
  7/21/17         0        8/18/17    0        9/15/17    0         10/13/17       0.01
  7/22/17         0        8/19/17    0        9/16/17    0         10/14/17       0
  7/23/17         0        8/20/17    0        9/17/17    0.29      10/15/17       0
  7/24/17         0        8/21/17    0        9/18/17    0.12      10/16/17       0
  7/25/17         0        8/22/17    0        9/19/17    0.65      10/17/17       0.48
  7/26/17         0        8/23/17    0        9/20/17    0.81      10/18/17       2.12
  7/27/17         0        8/24/17    0        9/21/17    0.01      10/19/17       0.58
  7/28/17         0        8/25/17    0        9/22/17    0         10/20/17       0.36
  7/29/17         0        8/26/17    0        9/23/17    0.01      10/21/17       2.63
  7/30/17         0        8/27/17    0        9/24/17    0.01      10/22/17       0.15
  7/31/17         0        8/28/17    0        9/25/17    0.21      10/23/17       0
  8/1/17          0        8/29/17    0        9/26/17    0         10/24/17       0
  8/2/17          0        8/30/17    0        9/27/17    0         10/25/17       0.17
  8/3/17          0        8/31/17    0        9/28/17    0         10/26/17       0
  8/4/17          0        9/1/17     0        9/29/17    0.23      10/27/17       0
  8/5/17          0        9/2/17     0        9/30/17    0.13      10/28/17       0
  8/6/17          0        9/3/17     0        10/1/17    0         10/29/17       0
  8/7/17          0        9/4/17     0        10/2/17    0         10/30/17       0
  8/8/17          0        9/5/17     0        10/3/17    0         10/31/17       0
  8/9/17          0        9/6/17     0        10/4/17    0         11/1/17        0.12
  8/10/17         0        9/7/17     0.09     10/5/17    0         11/2/17        0.39


Appendix - 6
               Case 3:21-cv-05654 Document 1 Filed 09/07/21 Page 37 of 48

Precipitation Data for Hoquiam Bowerman Airport, WA US - Station ID USW00094225

Date            Inches   Date         Inches   Date        Inches   Date          Inches
 11/3/17          0.13    12/1/17       0.76    12/29/17     1.4     1/26/18        0.46
  11/4/17         0.43     12/2/17     0.82     12/30/17    0.22     1/27/18       0.33
  11/5/17         0.13     12/3/17     0        12/31/17    0        1/28/18       0.14
  11/6/17         0        12/4/17     0        1/1/18      0        1/29/18       1.16
  11/7/17         0        12/5/17     0        1/2/18      0        1/30/18       0.12
  11/8/17         0.5      12/6/17     0        1/3/18      0        1/31/18       0.55
  11/9/17         0.16     12/7/17     0        1/4/18      0.37     2/1/18        0.97
  11/10/17        0.01     12/8/17     0        1/5/18      0.51     2/2/18        0.36
  11/11/17        0.55     12/9/17     0        1/6/18      0.01     2/3/18        0.22
  11/12/17        1.88     12/10/17    0        1/7/18      0.69     2/4/18        0.55
  11/13/17        1.76     12/11/17    0        1/8/18      0.08     2/5/18        0.04
  11/14/17        1.62     12/12/17    0        1/9/18      0.08     2/6/18        0
  11/15/17        0.8      12/13/17    0        1/10/18     0.35     2/7/18        0
  11/16/17        0.31     12/14/17    0        1/11/18     1.93     2/8/18        0.04
  11/17/17        0.24     12/15/17    0.05     1/12/18     0.1      2/9/18        0.01
  11/18/17        0.02     12/16/17    0.12     1/13/18     0.26     2/10/18       0
  11/19/17        1.2      12/17/17    0.49     1/14/18     0        2/11/18       0
  11/20/17        0.45     12/18/17    0.47     1/15/18     0.02     2/12/18       0
  11/21/17        1.87     12/19/17    1.6      1/16/18     0.03     2/13/18       0.3
  11/22/17        0.67     12/20/17    0        1/17/18     0.68     2/14/18       0.21
  11/23/17        0.67     12/21/17    0        1/18/18     0.66     2/15/18       0.19
  11/24/17        0.18     12/22/17    0.12     1/19/18     0.64     2/16/18       0.37
  11/25/17        0.32     12/23/17    0        1/20/18     0.27     2/17/18       0.95
  11/26/17        1.08     12/24/17    0.21     1/21/18     0.76     2/18/18       0.08
  11/27/17        0.02     12/25/17    0.01     1/22/18     0.17     2/19/18       0
  11/28/17        0.61     12/26/17    0        1/23/18     1.72     2/20/18       0.09
  11/29/17        0        12/27/17    0.01     1/24/18     0.47     2/21/18       0.01
  11/30/17        0.35     12/28/17    1.54     1/25/18     0.37     2/22/18       0


Appendix - 7
               Case 3:21-cv-05654 Document 1 Filed 09/07/21 Page 38 of 48

Precipitation Data for Hoquiam Bowerman Airport, WA US - Station ID USW00094225

Date            Inches   Date        Inches   Date       Inches    Date           Inches
 2/23/18          0.25    3/23/18      0.31    4/20/18     0.13     5/18/18         0
  2/24/18         0.12     3/24/18    0.01     4/21/18    0.12      5/19/18        0
  2/25/18         0.34     3/25/18    0.03     4/22/18    0         5/20/18        0
  2/26/18         0        3/26/18    0.56     4/23/18    0         5/21/18        0
  2/27/18         0.18     3/27/18    0.9      4/24/18    0         5/22/18        0
  2/28/18         0.65     3/28/18    0        4/25/18    0         5/23/18        0
  3/1/18          0.09     3/29/18    0        4/26/18    0         5/24/18        0
  3/2/18          0        3/30/18    0        4/27/18    0.16      5/25/18        0
  3/3/18          0        3/31/18    0        4/28/18    0.13      5/26/18        0
  3/4/18          0.11     4/1/18     0.31     4/29/18    0.13      5/27/18        0
  3/5/18          0.03     4/2/18     0.08     4/30/18    0.01      5/28/18        0
  3/6/18          0        4/3/18     0.04     5/1/18     0         5/29/18        0
  3/7/18          0.07     4/4/18     0.53     5/2/18     0         5/30/18        0
  3/8/18          0.69     4/5/18     0.88     5/3/18     0.01      5/31/18        0
  3/9/18          0.04     4/6/18     0.07     5/4/18     0.01      6/1/18         0
  3/10/18         0        4/7/18     1.08     5/5/18     0         6/2/18         0
  3/11/18         0        4/8/18     0.59     5/6/18     0         6/3/18         0.28
  3/12/18         0        4/9/18     0.05     5/7/18     0         6/4/18         0.09
  3/13/18         0.09     4/10/18    0.32     5/8/18     0.05      6/5/18         0
  3/14/18         0.08     4/11/18    0.69     5/9/18     0.08      6/6/18         0
  3/15/18         0        4/12/18    0.43     5/10/18    0.17      6/7/18         0
  3/16/18         0        4/13/18    1.76     5/11/18    0         6/8/18         0.52
  3/17/18         0.07     4/14/18    1.61     5/12/18    0         6/9/18         0.14
  3/18/18         0.05     4/15/18    0.39     5/13/18    0         6/10/18        0.26
  3/19/18         0        4/16/18    0.62     5/14/18    0         6/11/18        0
  3/20/18         0        4/17/18    0.01     5/15/18    0         6/12/18        0
  3/21/18         0.19     4/18/18    0        5/16/18    0.03      6/13/18        0.33
  3/22/18         0.48     4/19/18    0        5/17/18    0         6/14/18        0.05


Appendix - 8
               Case 3:21-cv-05654 Document 1 Filed 09/07/21 Page 39 of 48

Precipitation Data for Hoquiam Bowerman Airport, WA US - Station ID USW00094225

Date            Inches   Date        Inches   Date       Inches    Date           Inches
 6/15/18          0       7/13/18      0       8/10/18     0.01     9/7/18          0.1
  6/16/18         0.03     7/14/18    0        8/11/18    0.07      9/8/18         0
  6/17/18         0        7/15/18    0        8/12/18    0         9/9/18         0.13
  6/18/18         0        7/16/18    0        8/13/18    0         9/10/18        0.06
  6/19/18         0        7/17/18    0        8/14/18    0         9/11/18        0
  6/20/18         0        7/18/18    0        8/15/18    0         9/12/18        0.12
  6/21/18         0        7/19/18    0        8/16/18    0         9/13/18        0.03
  6/22/18         0        7/20/18    0        8/17/18    0         9/14/18        0.14
  6/23/18         0        7/21/18    0        8/18/18    0         9/15/18        0.57
  6/24/18         0.06     7/22/18    0        8/19/18    0         9/16/18        0.52
  6/25/18         0.02     7/23/18    0        8/20/18    0         9/17/18        0
  6/26/18         0        7/24/18    0        8/21/18    0         9/18/18        0
  6/27/18         0        7/25/18    0        8/22/18    0         9/19/18        0.01
  6/28/18         0        7/26/18    0        8/23/18    0         9/20/18        0
  6/29/18         0        7/27/18    0        8/24/18    0         9/21/18        0.06
  6/30/18         0.14     7/28/18    0        8/25/18    0.02      9/22/18        0.15
  7/1/18          0        7/29/18    0        8/26/18    0.05      9/23/18        0
  7/2/18          0.01     7/30/18    0        8/27/18    0         9/24/18        0
  7/3/18          0        7/31/18    0        8/28/18    0         9/25/18        0
  7/4/18          0        8/1/18     0.02     8/29/18    0         9/26/18        0
  7/5/18          0        8/2/18     0.04     8/30/18    0         9/27/18        0
  7/6/18          0        8/3/18     0.02     8/31/18    0         9/28/18        0
  7/7/18          0.05     8/4/18     0        9/1/18     0         9/29/18        0.23
  7/8/18          0        8/5/18     0        9/2/18     0         9/30/18        0.03
  7/9/18          0        8/6/18     0        9/3/18     0         10/1/18        0.57
  7/10/18         0        8/7/18     0        9/4/18     0         10/2/18        0
  7/11/18         0        8/8/18     0        9/5/18     0         10/3/18        0
  7/12/18         0        8/9/18     0        9/6/18     0         10/4/18        0


Appendix - 9
             Case 3:21-cv-05654 Document 1 Filed 09/07/21 Page 40 of 48

Precipitation Data for Hoquiam Bowerman Airport, WA US - Station ID USW00094225

Date            Inches   Date        Inches   Date        Inches   Date           Inches
 10/5/18          0.62    11/2/18      0.21    11/30/18     0.79    12/28/18        1.7
  10/6/18        0        11/3/18     0.75     12/1/18     0.15     12/29/18       1.22
  10/7/18        0.52     11/4/18     0.49     12/2/18     0        12/30/18       0.06
  10/8/18        0.06     11/5/18     0.33     12/3/18     0        12/31/18       0
  10/9/18        0        11/6/18     0.02     12/4/18     0        1/1/19         0
  10/10/18       0        11/7/18     0        12/5/18     0        1/2/19         0.01
  10/11/18       0        11/8/18     0        12/6/18     0        1/3/19         1.32
  10/12/18       0        11/9/18     0        12/7/18     0.04     1/4/19         0.26
  10/13/18       0        11/10/18    0        12/8/18     0.01     1/5/19         0.22
  10/14/18       0        11/11/18    0        12/9/18     0.46     1/6/19         0.76
  10/15/18       0        11/12/18    0        12/10/18    0.1      1/7/19         0.07
  10/16/18       0        11/13/18    0.01     12/11/18    1.91     1/8/19         0.33
  10/17/18       0        11/14/18    0.08     12/12/18    0.85     1/9/19         0.41
  10/18/18       0        11/15/18    0.01     12/13/18    1        1/10/19        0.03
  10/19/18       0        11/16/18    0.04     12/14/18    0.27     1/11/19        0
  10/20/18       0        11/17/18    0        12/15/18    0.05     1/12/19        0
  10/21/18       0        11/18/18    0        12/16/18    1.11     1/13/19        0
  10/22/18       0        11/19/18    0        12/17/18    0.95     1/14/19        0
  10/23/18       0.04     11/20/18    0        12/18/18    0.37     1/15/19        0
  10/24/18       0.07     11/21/18    0.67     12/19/18    0.03     1/16/19        0.2
  10/25/18       1.38     11/22/18    0.75     12/20/18    0.45     1/17/19        0.36
  10/26/18       0.22     11/23/18    0.31     12/21/18    0.1      1/18/19        1.55
  10/27/18       1.45     11/24/18    0        12/22/18    0.54     1/19/19        0.19
  10/28/18       0.32     11/25/18    0.1      12/23/18    0.35     1/20/19        0
  10/29/18       0.35     11/26/18    2.52     12/24/18    0        1/21/19        0
  10/30/18       0.64     11/27/18    0.28     12/25/18    0        1/22/19        1.36
  10/31/18       0.46     11/28/18    0.34     12/26/18    0.61     1/23/19        0.12
  11/1/18        0.32     11/29/18    0        12/27/18    0.09     1/24/19        0.03


Appendix - 10
            Case 3:21-cv-05654 Document 1 Filed 09/07/21 Page 41 of 48

Precipitation Data for Hoquiam Bowerman Airport, WA US - Station ID USW00094225

Date            Inches   Date       Inches   Date       Inches     Date           Inches
 1/25/19          0       2/22/19     0.65    3/22/19     0.09      4/19/19         0.07
  1/26/19        0        2/23/19    0.36     3/23/19     0.01      4/20/19        0
  1/27/19        0        2/24/19    0.03     3/24/19     0         4/21/19        0
  1/28/19        0        2/25/19    0        3/25/19     0.35      4/22/19        0.42
  1/29/19        0        2/26/19    0        3/26/19     0.02      4/23/19        0.1
  1/30/19        0        2/27/19    0.02     3/27/19     0.12      4/24/19        0
  1/31/19        0        2/28/19    0        3/28/19     0         4/25/19        0
  2/1/19         0.65     3/1/19     0        3/29/19     0         4/26/19        0
  2/2/19         0.04     3/2/19     0        3/30/19     0         4/27/19        0.01
  2/3/19         0.05     3/3/19     0        3/31/19     0         4/28/19        0
  2/4/19         0        3/4/19     0        4/1/19      0         4/29/19        0
  2/5/19         0        3/5/19     0        4/2/19      0.04      4/30/19        0
  2/6/19         0        3/6/19     0        4/3/19      0.13      5/1/19         0
  2/7/19         0        3/7/19     0.55     4/4/19      0.02      5/2/19         0
  2/8/19         0.3      3/8/19     0.15     4/5/19      0.33      5/3/19         0
  2/9/19         0.04     3/9/19     0        4/6/19      0.52      5/4/19         0
  2/10/19        0.21     3/10/19    0        4/7/19      0.11      5/5/19         0
  2/11/19        1.11     3/11/19    0.48     4/8/19      0.24      5/6/19         0
  2/12/19        0.23     3/12/19    0.16     4/9/19      0.02      5/7/19         0
  2/13/19        0.11     3/13/19    0.01     4/10/19     0.52      5/8/19         0
  2/14/19        0.39     3/14/19    0.02     4/11/19     0.38      5/9/19         0
  2/15/19        0.27     3/15/19    0        4/12/19     0.04      5/10/19        0
  2/16/19        0.05     3/16/19    0        4/13/19     0.41      5/11/19        0
  2/17/19        0        3/17/19    0        4/14/19     0.18      5/12/19        0
  2/18/19        0.01     3/18/19    0        4/15/19     0.13      5/13/19        0
  2/19/19        0.5      3/19/19    0        4/16/19     0.27      5/14/19        0.21
  2/20/19        0.05     3/20/19    0        4/17/19     0.05      5/15/19        0.21
  2/21/19        0        3/21/19    0        4/18/19     0.29      5/16/19        0.32


Appendix - 11
            Case 3:21-cv-05654 Document 1 Filed 09/07/21 Page 42 of 48

Precipitation Data for Hoquiam Bowerman Airport, WA US - Station ID USW00094225

Date            Inches   Date       Inches   Date       Inches     Date           Inches
 5/17/19          0.05    6/14/19     0       7/12/19     0         8/9/19          0
  5/18/19        0.05     6/15/19    0        7/13/19     0         8/10/19        0.03
  5/19/19        0.2      6/16/19    0        7/14/19     0         8/11/19        0
  5/20/19        0.1      6/17/19    0        7/15/19     0.08      8/12/19        0
  5/21/19        0        6/18/19    0        7/16/19     0         8/13/19        0
  5/22/19        0        6/19/19    0        7/17/19     0.11      8/14/19        0
  5/23/19        0        6/20/19    0.01     7/18/19     0.01      8/15/19        0
  5/24/19        0.01     6/21/19    0        7/19/19     0         8/16/19        0
  5/25/19        0.04     6/22/19    0        7/20/19     0         8/17/19        0
  5/26/19        0        6/23/19    0        7/21/19     0         8/18/19        0
  5/27/19        0        6/24/19    0        7/22/19     0         8/19/19        0.02
  5/28/19        0        6/25/19    0        7/23/19     0         8/20/19        0
  5/29/19        0.01     6/26/19    0        7/24/19     0         8/21/19        0.19
  5/30/19        0        6/27/19    0.09     7/25/19     0         8/22/19        0
  5/31/19        0        6/28/19    0        7/26/19     0         8/23/19        0
  6/1/19         0        6/29/19    0        7/27/19     0.02      8/24/19        0.02
  6/2/19         0        6/30/19    0        7/28/19     0         8/25/19        0
  6/3/19         0        7/1/19     0        7/29/19     0         8/26/19        0
  6/4/19         0        7/2/19     0        7/30/19     0         8/27/19        0
  6/5/19         0        7/3/19     0        7/31/19     0         8/28/19        0
  6/6/19         0.16     7/4/19     0        8/1/19      0.01      8/29/19        0.03
  6/7/19         0.48     7/5/19     0.02     8/2/19      0.06      8/30/19        0
  6/8/19         0        7/6/19     0.08     8/3/19      0         8/31/19        0.01
  6/9/19         0        7/7/19     0.03     8/4/19      0         9/1/19         0
  6/10/19        0        7/8/19     0.06     8/5/19      0         9/2/19         0
  6/11/19        0        7/9/19     0.4      8/6/19      0         9/3/19         0
  6/12/19        0        7/10/19    0.35     8/7/19      0         9/4/19         0
  6/13/19        0        7/11/19    0.04     8/8/19      0.01      9/5/19         0


Appendix - 12
            Case 3:21-cv-05654 Document 1 Filed 09/07/21 Page 43 of 48

Precipitation Data for Hoquiam Bowerman Airport, WA US - Station ID USW00094225

Date            Inches   Date        Inches   Date        Inches   Date           Inches
 9/6/19           0       10/4/19      0.1     11/1/19      0       11/29/19        0
  9/7/19         0        10/5/19     0        11/2/19     0        11/30/19       0
  9/8/19         0.3      10/6/19     0        11/3/19     0        12/1/19        0.14
  9/9/19         0.78     10/7/19     0.27     11/4/19     0        12/2/19        0
  9/10/19        0        10/8/19     0.1      11/5/19     0        12/3/19        0
  9/11/19        0        10/9/19     0        11/6/19     0        12/4/19        0.09
  9/12/19        1.02     10/10/19    0        11/7/19     0        12/5/19        0
  9/13/19        0.01     10/11/19    0        11/8/19     0        12/6/19        0.29
  9/14/19        0.43     10/12/19    0        11/9/19     0.5      12/7/19        0.46
  9/15/19        0.34     10/13/19    0        11/10/19    0        12/8/19        0
  9/16/19        0.14     10/14/19    0        11/11/19    0        12/9/19        0
  9/17/19        0.45     10/15/19    0.11     11/12/19    0.44     12/10/19       0.22
  9/18/19        0        10/16/19    1.07     11/13/19    0        12/11/19       0.71
  9/19/19        0.01     10/17/19    0.39     11/14/19    0        12/12/19       0.34
  9/20/19        0        10/18/19    0.52     11/15/19    0.44     12/13/19       0.35
  9/21/19        0        10/19/19    0.69     11/16/19    0.04     12/14/19       0.06
  9/22/19        0.46     10/20/19    0.32     11/17/19    0.92     12/15/19       0
  9/23/19        0.15     10/21/19    1.18     11/18/19    0.72     12/16/19       0.13
  9/24/19        0.02     10/22/19    0.01     11/19/19    0        12/17/19       0
  9/25/19        0        10/23/19    0        11/20/19    0        12/18/19       0.48
  9/26/19        0.16     10/24/19    0        11/21/19    0        12/19/19       1.74
  9/27/19        0.19     10/25/19    0.03     11/22/19    0        12/20/19       2.35
  9/28/19        0        10/26/19    0        11/23/19    0.22     12/21/19       0.19
  9/29/19        0        10/27/19    0        11/24/19    0.08     12/22/19       0
  9/30/19        0        10/28/19    0        11/25/19    0.06     12/23/19       0.03
  10/1/19        0        10/29/19    0        11/26/19    0.04     12/24/19       0.28
  10/2/19        0.07     10/30/19    0        11/27/19    0        12/25/19       0.05
  10/3/19        0.26     10/31/19    0        11/28/19    0        12/26/19       0.14


Appendix - 13
             Case 3:21-cv-05654 Document 1 Filed 09/07/21 Page 44 of 48

Precipitation Data for Hoquiam Bowerman Airport, WA US - Station ID USW00094225

Date            Inches   Date       Inches   Date       Inches     Date           Inches
 12/27/19         0.08    1/24/20     0.4     2/21/20     0         3/20/20         0
  12/28/19       0.04     1/25/20    0.38     2/22/20     0.13      3/21/20        0
  12/29/19       0.17     1/26/20    0.45     2/23/20     0.36      3/22/20        0
  12/30/19       0.01     1/27/20    1.43     2/24/20     0         3/23/20        0.33
  12/31/19       1.74     1/28/20    0.45     2/25/20     0         3/24/20        0.39
  1/1/20         0.13     1/29/20    1.16     2/26/20     0         3/25/20        0
  1/2/20         0.62     1/30/20    1.02     2/27/20     0         3/26/20        0.01
  1/3/20         0.72     1/31/20    0.98     2/28/20     0.28      3/27/20        0.39
  1/4/20         0.21     2/1/20     0.79     2/29/20     0.22      3/28/20        0.59
  1/5/20         0.38     2/2/20     0.3      3/1/20      0         3/29/20        0.34
  1/6/20         2.57     2/3/20     0.01     3/2/20      0.48      3/30/20        0.36
  1/7/20         0.48     2/4/20     1.08     3/3/20      0.29      3/31/20        0.35
  1/8/20         0.09     2/5/20     0.85     3/4/20      0.01      4/1/20         0.18
  1/9/20         0.01     2/6/20     1.16     3/5/20      0.56      4/2/20         0.11
  1/10/20        1.39     2/7/20     0.52     3/6/20      0.01      4/3/20         0
  1/11/20        0.48     2/8/20     0.08     3/7/20      0.14      4/4/20         0
  1/12/20        0.38     2/9/20     0        3/8/20      0         4/5/20         0
  1/13/20        0.14     2/10/20    0        3/9/20      0         4/6/20         0
  1/14/20        0.15     2/11/20    0.05     3/10/20     0.12      4/7/20         0
  1/15/20        0.18     2/12/20    0        3/11/20     0.04      4/8/20         0
  1/16/20        0.05     2/13/20    0.19     3/12/20     0         4/9/20         0
  1/17/20        0.07     2/14/20    0.25     3/13/20     0.07      4/10/20        0
  1/18/20        0.6      2/15/20    0.55     3/14/20     0         4/11/20        0
  1/19/20        0.01     2/16/20    0.25     3/15/20     0         4/12/20        0
  1/20/20        0.08     2/17/20    0.07     3/16/20     0         4/13/20        0
  1/21/20        0.95     2/18/20    0        3/17/20     0         4/14/20        0.01
  1/22/20        2.56     2/19/20    0        3/18/20     0         4/15/20        0.02
  1/23/20        1.39     2/20/20    0        3/19/20     0         4/16/20        0


Appendix - 14
            Case 3:21-cv-05654 Document 1 Filed 09/07/21 Page 45 of 48

Precipitation Data for Hoquiam Bowerman Airport, WA US - Station ID USW00094225

Date            Inches   Date       Inches   Date       Inches     Date           Inches
 4/17/20          0       5/15/20     0       6/12/20     0.42      7/10/20         0
  4/18/20        0.01     5/16/20    0.53     6/13/20     0.24      7/11/20        0.08
  4/19/20        0        5/17/20    0.03     6/14/20     0.11      7/12/20        0.01
  4/20/20        0        5/18/20    0        6/15/20     0.58      7/13/20        0
  4/21/20        0        5/19/20    0.02     6/16/20     0.11      7/14/20        0
  4/22/20        0.45     5/20/20    0.08     6/17/20     0         7/15/20        0
  4/23/20        0.01     5/21/20    0.24     6/18/20     0         7/16/20        0
  4/24/20        0.18     5/22/20    0        6/19/20     0.01      7/17/20        0
  4/25/20        0.53     5/23/20    0        6/20/20     0.08      7/18/20        0
  4/26/20        0.3      5/24/20    0        6/21/20     0         7/19/20        0
  4/27/20        0.13     5/25/20    0.27     6/22/20     0         7/20/20        0
  4/28/20        0        5/26/20    0        6/23/20     0         7/21/20        0
  4/29/20        0.09     5/27/20    0        6/24/20     0.03      7/22/20        0
  4/30/20        0.1      5/28/20    0        6/25/20     0         7/23/20        0
  5/1/20         0.01     5/29/20    0        6/26/20     0         7/24/20        0
  5/2/20         0.49     5/30/20    0.08     6/27/20     0.01      7/25/20        0
  5/3/20         0.05     5/31/20    0.01     6/28/20     0         7/26/20        0
  5/4/20         0.02     6/1/20     0        6/29/20     0         7/27/20        0
  5/5/20         0.1      6/2/20     0        6/30/20     0.03      7/28/20        0
  5/6/20         0.24     6/3/20     0        7/1/20      0.25      7/29/20        0
  5/7/20         0        6/4/20     0        7/2/20      0         7/30/20        0
  5/8/20         0        6/5/20     0        7/3/20      0.01      7/31/20        0
  5/9/20         0        6/6/20     0.32     7/4/20      0         8/1/20         0
  5/10/20        0        6/7/20     0        7/5/20      0         8/2/20         0
  5/11/20        0.03     6/8/20     0.19     7/6/20      0.03      8/3/20         0.16
  5/12/20        0.47     6/9/20     1.15     7/7/20      0.07      8/4/20         0
  5/13/20        0.12     6/10/20    0.02     7/8/20      0         8/5/20         0
  5/14/20        0.11     6/11/20    0        7/9/20      0.05      8/6/20         0.12


Appendix - 15
            Case 3:21-cv-05654 Document 1 Filed 09/07/21 Page 46 of 48

Precipitation Data for Hoquiam Bowerman Airport, WA US - Station ID USW00094225

Date            Inches   Date       Inches   Date        Inches    Date           Inches
 8/7/20           0       9/4/20      0       10/2/20      0        10/30/20        0.24
  8/8/20         0.03     9/5/20     0        10/3/20     0         10/31/20       0
  8/9/20         0        9/6/20     0        10/4/20     0         11/1/20        0
  8/10/20        0        9/7/20     0        10/5/20     0         11/2/20        0
  8/11/20        0        9/8/20     0        10/6/20     0         11/3/20        0.49
  8/12/20        0        9/9/20     0        10/7/20     0         11/4/20        0.72
  8/13/20        0        9/10/20    0        10/8/20     0.03      11/5/20        0.34
  8/14/20        0        9/11/20    0        10/9/20     0.72      11/6/20        0
  8/15/20        0        9/12/20    0        10/10/20    0.86      11/7/20        0
  8/16/20        0        9/13/20    0        10/11/20    0.84      11/8/20        0
  8/17/20        0        9/14/20    0.18     10/12/20    0.05      11/9/20        0.11
  8/18/20        0        9/15/20    0.31     10/13/20    0.46      11/10/20       0.21
  8/19/20        0.01     9/16/20    0.04     10/14/20    0.05      11/11/20       0.03
  8/20/20        0.31     9/17/20    0        10/15/20    0         11/12/20       1.06
  8/21/20        0.34     9/18/20    0.07     10/16/20    0.24      11/13/20       1.16
  8/22/20        0        9/19/20    0.54     10/17/20    0.01      11/14/20       0.83
  8/23/20        0        9/20/20    0        10/18/20    0.38      11/15/20       0.17
  8/24/20        0        9/21/20    0.02     10/19/20    0.02      11/16/20       1.28
  8/25/20        0        9/22/20    0        10/20/20    0.03      11/17/20       1.11
  8/26/20        0        9/23/20    1.32     10/21/20    0.07      11/18/20       0.92
  8/27/20        0        9/24/20    0.02     10/22/20    0         11/19/20       0.18
  8/28/20        0        9/25/20    0.85     10/23/20    0.82      11/20/20       1.24
  8/29/20        0        9/26/20    0.43     10/24/20    0         11/21/20       0.03
  8/30/20        0.03     9/27/20    0        10/25/20    0         11/22/20       0.12
  8/31/20        0.01     9/28/20    0        10/26/20    0         11/23/20       0.08
  9/1/20         0        9/29/20    0        10/27/20    0         11/24/20       0.66
  9/2/20         0        9/30/20    0        10/28/20    0.01      11/25/20       0.17
  9/3/20         0        10/1/20    0        10/29/20    0         11/26/20       0.03


Appendix - 16
             Case 3:21-cv-05654 Document 1 Filed 09/07/21 Page 47 of 48

Precipitation Data for Hoquiam Bowerman Airport, WA US - Station ID USW00094225

Date            Inches   Date        Inches   Date       Inches    Date           Inches
 11/27/20         0.09    12/25/20     0.47    1/22/21     0        2/19/21         0.16
  11/28/20       0.03     12/26/20    0.28     1/23/21    0         2/20/21        0.27
  11/29/20       0        12/27/20    0.3      1/24/21    0.51      2/21/21        0.95
  11/30/20       0.54     12/28/20    0        1/25/21    0.47      2/22/21        1.35
  12/1/20        0        12/29/20    0.49     1/26/21    0.35      2/23/21        0.35
  12/2/20        0        12/30/20    0.91     1/27/21    0.16      2/24/21        0
  12/3/20        0        12/31/20    0.41     1/28/21    0.05      2/25/21        0.61
  12/4/20        0        1/1/21      0.99     1/29/21    0.06      2/26/21        0.31
  12/5/20        0.03     1/2/21      2.72     1/30/21    0.4       2/27/21        0.02
  12/6/20        0.09     1/3/21      0.63     1/31/21    2.24      2/28/21        0.07
  12/7/20        0.11     1/4/21      1.77     2/1/21     1.29      3/1/21         0
  12/8/20        0.65     1/5/21      1.52     2/2/21     1.05      3/2/21         0
  12/9/20        0.03     1/6/21      0.05     2/3/21     0.12      3/3/21         0
  12/10/20       0.57     1/7/21      0        2/4/21     0.21      3/4/21         0.96
  12/11/20       1.14     1/8/21      0.22     2/5/21     0.23      3/5/21         0.61
  12/12/20       0.09     1/9/21      0.16     2/6/21     0.13      3/6/21         0.06
  12/13/20       0.42     1/10/21     0.14     2/7/21     0.09      3/7/21         0.63
  12/14/20       0.04     1/11/21     2.32     2/8/21     0         3/8/21         0.02
  12/15/20       0.17     1/12/21     1.89     2/9/21     0         3/9/21         0.04
  12/16/20       0.65     1/13/21     0.04     2/10/21    0         3/10/21        0
  12/17/20       0.32     1/14/21     0.23     2/11/21    0.17      3/11/21        0
  12/18/20       0.54     1/15/21     0.06     2/12/21              3/12/21        0
  12/19/20       1.2      1/16/21     0.07     2/13/21              3/13/21        0
  12/20/20       0.19     1/17/21     0.15     2/14/21    0.3       3/14/21        0.3
  12/21/20       1.32     1/18/21     0        2/15/21    0.65      3/15/21        0.03
  12/22/20       0        1/19/21     0        2/16/21    0.18      3/16/21        0
  12/23/20       0        1/20/21     0.02     2/17/21    0         3/17/21        0
  12/24/20       0        1/21/21     0.05     2/18/21    0.24      3/18/21        0.18


Appendix - 17
            Case 3:21-cv-05654 Document 1 Filed 09/07/21 Page 48 of 48

Precipitation Data for Hoquiam Bowerman Airport, WA US - Station ID USW00094225

Date            Inches   Date       Inches   Date       Inches     Date           Inches
 3/19/21          0.62    4/16/21     0       5/14/21     0         6/11/21         0.19
  3/20/21        0.14     4/17/21    0        5/15/21     0         6/12/21        0.42
  3/21/21        0.87     4/18/21    0        5/16/21     0         6/13/21        0.5
  3/22/21        0.02     4/19/21    0        5/17/21     0.07      6/14/21        0
  3/23/21        0        4/20/21    0        5/18/21     0.07      6/15/21        0.16
  3/24/21        0.51     4/21/21    0        5/19/21     0.01      6/16/21        0
  3/25/21        0.02     4/22/21    0        5/20/21     0         6/17/21        0
  3/26/21        0        4/23/21    0        5/21/21     0         6/18/21        0
  3/27/21        0        4/24/21    0.77     5/22/21     0         6/19/21        0
  3/28/21        0.73     4/25/21    0.17     5/23/21     0.01      6/20/21        0
  3/29/21        0.01     4/26/21    0.02     5/24/21     0.33      6/21/21        0
  3/30/21        0        4/27/21    0        5/25/21     0         6/22/21        0
  3/31/21        0        4/28/21    0        5/26/21     0.01      6/23/21        0.01
  4/1/21         0        4/29/21    0        5/27/21     0.4       6/24/21        0
  4/2/21         0        4/30/21    0.18     5/28/21     0.02      6/25/21        0
  4/3/21         0        5/1/21     0        5/29/21     0         6/26/21        0
  4/4/21         0        5/2/21     0        5/30/21     0         6/27/21        0
  4/5/21         0        5/3/21     0.34     5/31/21     0
  4/6/21         0        5/4/21     0        6/1/21      0
  4/7/21         0.17     5/5/21     0        6/2/21      0
  4/8/21         0.06     5/6/21     0.07     6/3/21      0
  4/9/21         0.09     5/7/21     0.11     6/4/21      0.07
  4/10/21        0.11     5/8/21     0.03     6/5/21      0.2
  4/11/21        0        5/9/21     0.05     6/6/21      1.09
  4/12/21        0        5/10/21    0        6/7/21      0.01
  4/13/21        0        5/11/21    0        6/8/21      0
  4/14/21        0        5/12/21    0        6/9/21      0.13
  4/15/21        0        5/13/21    0        6/10/21     0.15


Appendix - 18
